 
Exhibit 10.4


 


 
WFN CREDIT COMPANY, LLC
Transferor
 
COMENITY BANK
Servicer

 
and

 
DEUTSCHE BANK TRUST COMPANY AMERICAS
Trustee

 
on behalf of the Series 2009-VFC1 Holders


 
SECOND AMENDED AND RESTATED SERIES 2009-VFC1 SUPPLEMENT

 
Dated as of September 25, 2013
 
 
to


 
AMENDED AND RESTATED
POOLING AND SERVICING AGREEMENT

 
Dated as of January 30, 1998
(as amended and restated September 28, 2001 and
further amended as of April 7, 2004, March 23, 2005, October 26, 2007, March 30,
2010, and
September 30, 2011, and, as modified by a Trust Combination Agreement dated as
of April 26, 2005)


 


 
WORLD FINANCIAL NETWORK CREDIT CARD MASTER TRUST III

 
Class A Asset-Backed Certificates, Series 2009-VFC1
Class M Asset-Backed Certificates, Series 2009-VFC1
Class B Asset-Backed Certificates, Series 2009-VFC1
Class C Asset-Backed Certificates, Series 2009-VFC1
 



 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Page
 
SECTION 1.
Designation; Ownership Interests 
1

 
SECTION 2.
Definitions 
2

 
SECTION 3.
Servicing Fee 
23

 
SECTION 4.
Variable Funding Mechanics 
23

 
SECTION 5.
Optional Repurchase; Reassignment and Termination Provisions 
26

 
SECTION 6.
Maximum Funded Amounts 
27

 
SECTION 7.
Delivery of the Investor Certificates 
28

 
SECTION 8.
Article IV of the Agreement 
28

 
SECTION 9.
Article V of the Agreement 
48

 
SECTION 10.
Early Amortization Events 
49

 
SECTION 11.
Series 2009-VFC1 Termination 
51

 
SECTION 12.
Periodic Finance Charges and Other Fees 
51

 
SECTION 13.
Limitations on Addition of Approved Portfolios 
51

 
SECTION 14.
Counterparts 
51

 
SECTION 15.
Governing Law 
51

 
SECTION 16.
Additional Reports and Notices 
51

 
SECTION 17.
Additional Provisions 
52

 
SECTION 18.
Amendments to the Agreement 
53

 
SECTION 19.
No Petition 
53

 
SECTION 20.
GAAP Sale 
53

 
SECTION 21.
Consents 
53

 
 


 EXHIBITS
 



EXHIBIT A-1
Form of Class A Certificate

EXHIBIT A-2
Form of Class M Certificate

EXHIBIT A-3
Form of Class B Certificate

EXHIBIT A-4
Form of Class C Certificate

EXHIBIT B
Form of Monthly Payment Instructions and

 
Notification to Trustee

EXHIBIT C
Form of Monthly Investor Holder’s Statement




 
i

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED SERIES 2009-VFC1 SUPPLEMENT, dated as of September
25, 2013 (the “Series Supplement”), by and among WFN CREDIT COMPANY, LLC, a
Delaware limited liability company, as Transferor (“Transferor”), COMENITY BANK
(formerly known as World Financial Network Bank), a Delaware state bank
(“Comenity”), as Servicer (in such capacity, “Servicer”), and DEUTSCHE BANK
TRUST COMPANY AMERICAS, a New York banking corporation (as successor to Union
Bank, N.A.), as Trustee (“Trustee”) under the Amended and Restated Pooling and
Servicing Agreement, dated as of January 30, 1998, as amended and restated as of
September 28, 2001, as further amended as of April 7, 2004, March 23, 2005,
October 26, 2007, March 30, 2010, and September 30, 2011, and as modified by a
Trust Combination Agreement dated as of April 26, 2005, and as the same may be
further amended from time to time (the “Agreement”), by and among Transferor,
Servicer and Trustee.
 
WHEREAS, the parties hereto are party to the Amended and Restated Series
2009-VFC1 Supplement, dated as of September 28, 2012 (the “Existing Series
Supplement”).
 
NOW THEREFORE, in consideration of the mutual agreements contained herein, the
Existing Series Supplement is hereby amended and restated in its entirety
pursuant to Section 13.1(b) of the Agreement as follows and each party agrees as
follows for the benefit of the other parties hereto and the Series 2009-VFC1
Certificateholders:
 
Section 6.3 provides, among other things, that Transferor and Trustee may at any
time and from time to time enter into a supplement to the Agreement for the
purpose of authorizing the delivery by Trustee to Transferor for the execution
and redelivery to Trustee for authentication of one or more Series of
Certificates.
 
Pursuant to this Series Supplement, the Transferor, the Servicer and the Trustee
shall specify the Principal Terms of a Series of Investor Certificates.  The
Transferor, the Servicer and the Trustee intend that the execution of this
Series Supplement and each of the other Transaction Documents be effective
contemporaneously with the delivery of the Certificates to the Transferor.
 
SECTION 1.                           Designation; Ownership
Interests.  (a)  Pursuant to the Agreement and the Existing Series Supplement, a
Series of Investor Certificates was issued known as the “Series 2009-VFC1
Certificates.”  The Series 2009-VFC1 Certificates were issued in four classes,
known as the “Class A Asset-Backed Certificates, Series 2009-VFC1” or the “Class
A Certificates,” the “Class M Asset-Backed Certificates, Series 2009-VFC1” or
the “Class M Certificates,” the “Class B Asset-Backed Certificates, Series
2009-VFC1” or the “Class B Certificates, and the “Class C Asset-Backed
Certificates, Series 2009-VFC1” or the “Class C Certificates”.  Each of the
Series 2009-VFC1 Certificates shall be a Variable Interest. The Class A
Certificates shall be substantially in the form of Exhibit A-1, the Class M
Certificates shall be substantially in the form of Exhibit A-2, the Class B
Certificates shall be substantially in the form of Exhibit A-3 and the Class C
Certificates will be substantially in the form of Exhibit A-4.  The Class M
Certificates, the Class B Certificates and the Class C Certificates shall be
Subject Certificates.
 

 
 

--------------------------------------------------------------------------------

 



(b)           Series 2009-VFC1 shall be included in Group One (as defined
below).  Series 2009-VFC1 shall not be subordinated to any other Series.
 
(c)           The Class A Certificates may from time to time be divided into
separate ownership interests (each, a “Class A Ownership Interest”) which shall
be identical in all respects, except for their respective Class A Maximum Funded
Amounts, Class A Funded Amounts and certain matters relating to the rate and
payment of interest. The initial allocation of Class A Certificates among Class
A Ownership Interests shall be made, and reallocations among such Class A
Ownership Interests or new Class A Ownership Interests may be made, as provided
in Section 4 of this Series Supplement and the Class A Certificate Purchase
Agreement.
 
(d)           The Series 2009-VFC1 Certificates shall be “Designated Investor
Certificates” for the purposes of Section 2.9(c) of the Agreement.
 
SECTION 2.                           Definitions.  If any term or provision
contained herein shall conflict with or be inconsistent with any provision
contained in the Agreement, the terms and provisions of this Series Supplement
shall govern. References to any Article or Section are references to Articles or
Sections of the Agreement, except as otherwise expressly provided.  Unless
otherwise specified herein, all capitalized terms not otherwise defined herein
are defined in the Agreement or the Class A Certificate Purchase Agreement, as
the context may require, and the interpretive provisions set out in Section 1.2
of the Agreement apply to this Series Supplement. Each capitalized term defined
herein relates only to the Investor Certificates and no other Series of
Certificates issued by the Trust.
 
“Additional Minimum Transferor Amount” means (a) as of any date of determination
falling in November, December and January of each calendar year, the product of
(i) 1.0% and (ii) the aggregate Principal Receivables and (b) as of any date of
determination falling in any other month, zero; provided that the amount
specified in clause (a) shall be without duplication with the amount specified
as the “Additional Minimum Transferor Amount” in any future Supplement that
specifies such an amount and indicates that such amount is without duplication
of the amount specified in clause (a)).  The Additional Minimum Transferor
Amount is specified pursuant to Section 17(h) of this Series Supplement as an
amount to be considered part of the Minimum Transferor Amount.
 
“Aggregate Investor Default Amount” means, as to any Monthly Period, the sum of
the Investor Default Amounts in respect of such Monthly Period.
 
“Aggregate Optional Amortization Amount” means, as to any date of determination
in any Monthly Period, the sum of any Optional Amortization Amounts scheduled to
be distributed to one or more Investor Holders on or prior to the related
Distribution Date (and which have not already been so distributed prior to that
date of determination).
 
“Agreement” shall have the meaning ascribed thereto by the introductory
paragraph hereto.
 
“Amendment Closing Date” means September 25, 2013.
 

 
2

--------------------------------------------------------------------------------

 



“Applicable Percentage” means, with respect to any Determination Date, if the
Excess Spread Percentage averaged for the three Monthly Periods preceding such
Determination Date is greater than the percentage (if any) set forth in the
middle column below and less than or equal to the percentage (if any) set forth
in the left column below, an amount equal to the percentage set forth opposite
such percentage in the right-hand column below:
 
Less than or
Equal to:
 
Greater Than:
 
Applicable
Percentage:
                                                 



 
“Available Cash Collateral Amount” means, with respect to any Transfer Date, the
lesser of (a) the amount on deposit in the Cash Collateral Account on such date
(such amount calculated before giving effect to any deposit to, or withdrawal
from the Cash Collateral Account to be made with respect to such date) and
(b) the Required Cash Collateral Amount as of such Transfer Date.
 
“Available Funds” means, as to any Monthly Period, an amount equal to the sum of
(a) Collections of Finance Charge Receivables allocated to the Investor
Certificates and deposited into the Finance Charge Account for such Monthly
Period (or to be deposited in the Finance Charge Account on the related Transfer
Date with respect to the preceding Monthly Period pursuant to Section 4.3(a)),
including, without duplication the Investor Interchange Amount for such Monthly
Period, (b) the interest and earnings in the Cash Collateral Account to be
treated as Collections of Finance Charge Receivables pursuant to Section 4.17 on
the related Transfer Date and (c) the Excess Finance Charge Collections, if any,
allocated to the Investor Certificates pursuant to Section 4.5 on the
Distribution Date related to such Transfer Date.
 
“Available Investor Principal Collections” means, as to any Monthly Period, an
amount equal to (a) the Investor Principal Collections for such Monthly Period,
minus (b) the amount of Reallocated Principal Collections with respect to such
Monthly Period which, pursuant to Section 4.14, are required to fund the Class A
Required Amount and the Class M Required Amount, plus (c) the amount of Shared
Principal Collections with respect to Group One that are allocated to Series
2009-VFC1 in accordance with Section 4.15(b); minus (d) any portion of the
foregoing applied to an Optional Amortization Amount pursuant to Section 4(b) of
this Series Supplement for such Monthly Period.
 
“Available Shared Principal Collections” means Shared Principal Collections held
in the Collection Account that are available to be applied to cover any Optional
Amortization Amount in accordance with Section 4.4.
 
“Base Rate” means, as to any Monthly Period, the annualized percentage (based on
actual days during the related Monthly Period, and a 360-day year) equivalent of
a fraction, the
 

 
3

--------------------------------------------------------------------------------

 



numerator of which is equal to the sum of the Class A Monthly Interest, the
Class M Monthly Interest, the Class B Monthly Interest, the Class C Monthly
Interest, the Class A Non-Use Fee and any Class A Senior Additional Amounts,
each for the related Distribution Period, and the Investor Servicing Fee with
respect to such Monthly Period and the denominator of which is the Weighted
Average Invested Amount during such Monthly Period.
 
“Breakage Payment” is defined in Section 4.8.
 
“Business Day” means any “Business Day” (as defined in the Agreement) other than
a day on which dealings in U.S. Dollar deposits are not carried out on the
London InterBank Market.
 
“Cash Collateral Account” is defined in Section 4.17(a).
 
“Cash Collateral Account Property” is defined in Section 4.17(a).
 
“Certificate Purchase Agreement” means, as the context requires, (i) the Class A
Certificate Purchase Agreement, the Class M Certificate Purchase Agreement, the
Class B Certificate Purchase Agreement and the Class C Certificate Purchase
Agreement or (ii) any of the foregoing.
 
“Change in Control” means the failure of Holding to own, directly or indirectly,
100% of the outstanding shares of common stock (excluding directors’ qualifying
shares) of Comenity.
 
“Class A Additional Amounts” is defined in Section 4.8(a).
 
“Class A Certificate” means a certificate substantially in the form of Exhibit
A-1 executed by the Transferor and authenticated by the Trustee to be a Class A
Asset-Backed Certificate, Series 2009-VFC1.
 
“Class A Certificate Purchase Agreement” means the Third Amended and Restated
Class A Certificate Purchase Agreement dated as of the Amendment Closing Date
among Transferor, Servicer and each of the Class A Holders, as the same may be
amended or otherwise modified from time to time. The Class A Certificate
Purchase Agreement is hereby designated as a “Transaction Document” for all
purposes of the Agreement and this Series Supplement.
 
“Class A Fee Letter” is defined in the Class A Certificate Purchase
Agreement.  Each Class A Fee Letter is hereby designated a “Transaction
Document” for all purposes of the Agreement and this Series Supplement.
 
“Class A Fixed Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
(a) the numerator of which is the Class A Invested Amount as of the close of
business on the last day of the Revolving Period and (b) the denominator of
which is equal to the Invested Amount as of the close of business on the last
day of the Revolving Period.
 
“Class A Floating Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction:
 

 
4

--------------------------------------------------------------------------------

 



(a)           the numerator of which is the Class A Invested Amount as of the
close of business on the last day of the preceding Monthly Period; and
 
(b)           the denominator of which is equal to the Invested Amount as of the
close of business on the last day of the preceding Monthly Period;
 
provided that with respect to any Monthly Period in which a Reset Date occurs:
 
(x)           if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the numerator determined pursuant to clause (a) shall
be (1) the Class A Invested Amount as of the close of business on the later of
the last day of the prior Monthly Period or the preceding Reset Date, for the
period from and including the first day of the current Monthly Period or the
preceding Reset Date, as applicable, to but excluding such Reset Date and (2)
the Class A Invested Amount as of the close of business on such Reset Date, for
the period from and including such Reset Date to the earlier of the last day of
such Monthly Period (in which case such period shall include such day) or the
next succeeding Reset Date (in which case such period shall not include such
succeeding Reset Date); and
 
(y)           if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the denominator determined pursuant to clause (b)
shall be (1) the Invested Amount as of the close of business on the later of the
last day of the prior Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Invested
Amount as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);
 
provided further that, for purposes of this definition, with respect to the
first Monthly Period, the Closing Date shall be treated as the last day of the
preceding Monthly Period.
 
“Class A Funded Amount” means, on any Business Day, an amount equal to the
result of (a) $    , plus (b) the aggregate amount of all Class A Incremental
Funded Amounts for all Class A Incremental Fundings occurring after the
Amendment Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class A Holders after the
Amendment Closing Date and on or prior to such date. As applied to any
particular Class A Certificate, the “Class A Funded Amount” means the portion of
the overall Class A Funded Amount represented by that Class A Certificate. The
Class A Funded Amount shall be allocated among the Class A Ownership Interests
as provided in the Class A Certificate Purchase Agreement.
 
“Class A Funding Agent” is defined in the Class A Certificate Purchase
Agreement.
 
“Class A Funding Tranche” is defined in Section 4.8(a).
 
“Class A Holder” means a Person in whose name a Class A Certificate is
registered in the Certificate Register.
 

 
5

--------------------------------------------------------------------------------

 



“Class A Incremental Funded Amount” means the amount of the increase in the
Class A Funded Amount occurring as a result of any Class A Incremental Funding,
which amount shall equal the aggregate amount of the purchase price paid by the
Class A Holders with respect to that Class A Incremental Funding pursuant to the
Class A Certificate Purchase Agreement.
 
“Class A Incremental Funding” means any increase in the Class A Funded Amount
during the Revolving Period made pursuant to the Class A Certificate Purchase
Agreement.
 
“Class A Invested Amount” means, on any date of determination, an amount equal
to (a) the Class A Funded Amount on that date, minus (b) the excess, if any, of
the aggregate amount of reductions to the Class A Invested Amount as a result of
Class A Investor Charge-Offs pursuant to Section 4.12(a) over Class A Investor
Charge-Offs reimbursed pursuant to Section 4.11(a)(ix) prior to such date of
determination; provided that the Class A Invested Amount may not be reduced
below zero.
 
“Class A Investor Allocation Percentage” means, for any Monthly Period, (a) with
respect to Default Amounts and Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class A Floating
Allocation Percentage and (b) with respect to Principal Receivables during a
Fixed Allocation Period, the Class A Fixed Allocation Percentage.
 
“Class A Investor Charge-Off” is defined in Section 4.12(a).
 
“Class A Investor Default Amount” means, as to each Transfer Date, an amount
equal to the sum for all days during the related Monthly Period of the product
of (a) the Investor Default Amount for such day and (b) the Class A Floating
Allocation Percentage applicable on such day.
 
“Class A Maximum Funded Amount” means $    , as such amount may be increased or
decreased from time to time pursuant to Section 6 of this Series Supplement.  As
applied to any particular Class A Certificate, the “Class A Maximum Funded
Amount” means the portion of the overall Class A Maximum Funded Amount
represented by that Class A Certificate.
 
“Class A Monthly Interest” is defined in Section 4.10(a).
 
“Class A Monthly Principal” is defined in Section 4.9(a).
 
“Class A Non-Use Fee” is defined in Section 4.8(a).
 
“Class A Ownership Interest” is defined in Section 1(c) of this Series
Supplement.
 
“Class A Ownership Group Percentage” means the “Ownership Group Percentage” as
defined in the Class A Certificate Purchase Agreement.
 
“Class A Pro Rata Percentage” means     %.
 
“Class A Required Amount” is defined in Section 4.10(a).
 

 
6

--------------------------------------------------------------------------------

 



“Class A Senior Additional Amounts” is defined in Section 4.8(a).
 
“Class A Subordinate Additional Amounts” is defined in Section 4.8(a).
 
“Class B Certificate” means a certificate substantially in the form of Exhibit
A-3 executed by the Transferor and authenticated by the Trustee to be a Class B
Asset-Backed Certificate, Series 2009-VFC1.
 
“Class B Certificate Purchase Agreement” means the Class B Certificate Purchase
Agreement dated as of the Closing Date among Transferor, Servicer and the
Class B Holders, and as the same may be amended or otherwise modified from time
to time.  The Class B Certificate Purchase Agreement is hereby designated a
“Transaction Document” for all purposes of the Agreement and this Series
Supplement.
 
“Class B Fixed Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
(a) the numerator of which is the Class B Invested Amount as of the close of
business on the last day of the Revolving Period and (b) the denominator of
which is equal to the Invested Amount as of the close of business on the last
day of the Revolving Period.
 
“Class B Floating Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction:
 
(a)           the numerator of which is the Class B Invested Amount as of the
close of business on the last day of the preceding Monthly Period; and
 
(b)           the denominator of which is equal to the Invested Amount as of the
close of business on the last day of the preceding Monthly Period;
 
provided that with respect to any Monthly Period in which a Reset Date occurs:
 
(x)           if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the numerator determined pursuant to clause (a) shall
be (1) the Class B Invested Amount as of the close of business on the later of
the last day of the prior Monthly Period or the preceding Reset Date, for the
period from and including the first day of the current Monthly Period or the
preceding Reset Date, as applicable, to but excluding such Reset Date and (2)
the Class B Invested Amount as of the close of business on such Reset Date, for
the period from and including such Reset Date to the earlier of the last day of
such Monthly Period (in which case such period shall include such day) or the
next succeeding Reset Date (in which case such period shall not include such
succeeding Reset Date); and
 
(y)           if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the denominator determined pursuant to clause (b)
shall be (1) the Invested Amount as of the close of business on the later of the
last day of the prior Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Invested
Amount as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case
 

 
7

--------------------------------------------------------------------------------

 



such period shall include such day) or the next succeeding Reset Date (in which
case such period shall not include such succeeding Reset Date);
 
provided further that, with respect to the first Monthly Period, the Closing
Date shall be treated as the last day of the preceding Monthly Period.
 
“Class B Funded Amount” means, on any Business Day, an amount equal to the
result of (a) $    , plus (b) the aggregate amount of all Class B Incremental
Funded Amounts for all Class B Incremental Fundings occurring after the
Amendment Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to the Class B Holder after the
Amendment Closing Date and on or prior to such date.
 
“Class B Holder” means a Person in whose name a Class B Certificate is
registered in the Certificate Register.
 
“Class B Incremental Funded Amount” means the amount of the increase in the
Class B Funded Amount occurring as a result of any Class B Incremental Funding,
which amount shall equal the aggregate amount of the purchase price paid by the
Class B Holders with respect to that Class B Incremental Funding pursuant to the
Class B Certificate Purchase Agreement.
 
“Class B Incremental Funding” means any increase in the Class B Funded Amount
during the Revolving Period made pursuant to the Class B Certificate Purchase
Agreement.
 
“Class B Invested Amount” means, on any date of determination, an amount equal
to (a) the Class B Funded Amount on that date, minus (b) the excess, if any, of
(x) the aggregate amount of reductions to the Class B Invested Amount as a
result of Class B Investor Charge-Offs and Reallocated Principal Collections and
reductions of the Class B Invested Amount pursuant to Sections 4.12(a) and (b)
over (y) reimbursements of such reductions pursuant to Section 4.11(a)(xiii)
prior to such date of determination; provided that the Class B Invested Amount
may not be reduced below zero.
 
 “Class B Investor Allocation Percentage” means, for any Monthly Period, (a)
with respect to Default Amounts and Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class B Floating
Allocation Percentage and (b) with respect to Principal Receivables during a
Fixed Allocation Period, the Class B Fixed Allocation Percentage.
 
“Class B Investor Charge-Off” is defined in Section 4.12(c).
 
“Class B Investor Default Amount” means, as to each Transfer Date, an amount
equal to the sum for all days during the related Monthly Period of the product
of (a) the Investor Default Amount for such day and (b) the Class B Floating
Allocation Percentage applicable on such day.
 
“Class B Maximum Funded Amount” means $    , as such amount may be increased or
decreased from time to time pursuant to Section 6 of this Series Supplement.
 
“Class B Monthly Interest” is defined in Section 4.10(e).
 

 
8

--------------------------------------------------------------------------------

 



“Class B Monthly Principal” is defined in Section 4.9(c).
 
“Class B Pro Rata Percentage” means     %.
 
“Class B Reallocated Principal Collections” means, with respect to any Transfer
Date, Collections of Principal Receivables allocable to the related Monthly
Period applied in accordance with Section 4.14 on such Transfer Date in an
amount not to exceed the aggregate amount of Collections allocated to the
Investor Certificates pursuant to Sections 4.7(a)(iii), (b)(iii) and (c)(iii)
during the Monthly Period relating to such Transfer Date; provided that such
amount shall not exceed the Class B Invested Amount after giving effect to any
Class B Investor Charge-Offs for such Transfer Date.
 
“Class B Required Amount” is defined in Section 4.10(e).
 
“Class C Certificate” means a certificate substantially in the form of Exhibit
A-4 executed by the Transferor and authenticated by the Trustee to be a Class C
Asset-Backed Certificate, Series 2009-VFC1.
 
“Class C Certificate Purchase Agreement” means the Class C Certificate Purchase
Agreement, dated as of September 28, 2012, among Transferor, Servicer and the
Class C Holders, and as the same may be amended or otherwise modified from time
to time.  The Class C Certificate Purchase Agreement is hereby designated a
“Transaction Document” for all purposes of the Agreement and this Series
Supplement.
 
“Class C Fixed Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
(a) the numerator of which is the Class C Invested Amount as of the close of
business on the last day of the Revolving Period and (b) the denominator of
which is equal to the Invested Amount as of the close of business on the last
day of the Revolving Period.
 
“Class C Floating Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction:
 
(a)           the numerator of which is the Class C Invested Amount as of the
close of business on the last day of the preceding Monthly Period; and
 
(b)           the denominator of which is equal to the Invested Amount as of the
close of business on the last day of the preceding Monthly Period;
 
provided that with respect to any Monthly Period in which a Reset Date occurs:
 
(x)           if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the numerator determined pursuant to clause (a) shall
be (1) the Class C Invested Amount as of the close of business on the later of
the last day of the prior Monthly Period or the preceding Reset Date, for the
period from and including the first day of the current Monthly Period or the
preceding Reset Date, as applicable, to but excluding such Reset Date and (2)
the Class C Invested Amount as of the close of business on such Reset Date, for
the period from and including such Reset Date to the earlier of the last day of
such Monthly Period (in
 

 
9

--------------------------------------------------------------------------------

 



which case such period shall include such day) or the next succeeding Reset Date
(in which case such period shall not include such succeeding Reset Date); and
 
(y)           if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the denominator determined pursuant to clause (b)
shall be (1) the Invested Amount as of the close of business on the later of the
last day of the prior Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Invested
Amount as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);
 
provided further that, with respect to the first Monthly Period, the Amendment
Closing Date shall be treated as the last day of the preceding Monthly Period.
 
“Class C Funded Amount” means, on any Business Day, an amount equal to the
result of (a) $    , plus (b) the aggregate amount of all Class C Incremental
Funded Amounts for all Class C Incremental Fundings occurring after the
Amendment Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to the Class C Holder after the
Amendment Closing Date and on or prior to such date.
 
“Class C Holder” means a Person in whose name a Class C Certificate is
registered in the Certificate Register.
 
“Class C Incremental Funded Amount” means the amount of the increase in the
Class C Funded Amount occurring as a result of any Class C Incremental Funding,
which amount shall equal the aggregate amount of the purchase price paid by the
Class C Holders with respect to that Class C Incremental Funding pursuant to the
Class C Certificate Purchase Agreement.
 
“Class C Incremental Funding” means any increase in the Class C Funded Amount
during the Revolving Period made pursuant to the Class C Certificate Purchase
Agreement.
 
“Class C Invested Amount” means, on any date of determination, an amount equal
to (a) the Class C Funded Amount on that date, minus (b) the excess, if any, of
(x) the aggregate amount of reductions to the Class C Invested Amount as a
result of Class C Investor Charge-Offs and Reallocated Principal Collections and
reductions of the Class C Invested Amount pursuant to Sections 4.12(a), (b) and
(c) over (y) reimbursements of such reductions pursuant to Section 4.11(a)(xv)
prior to such date of determination; provided that the Class B Invested Amount
may not be reduced below zero.
 
“Class C Investor Allocation Percentage” means, for any Monthly Period, (a) with
respect to Default Amounts and Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class C Floating
Allocation Percentage and (b) with respect to Principal Receivables during a
Fixed Allocation Period, the Class C Fixed Allocation Percentage.
 
“Class C Investor Charge-Off” is defined in Section 4.12(d).
 

 
10

--------------------------------------------------------------------------------

 



“Class C Investor Default Amount” means, as to each Transfer Date, an amount
equal to the sum for all days during the related Monthly Period of the product
of (a) the Investor Default Amount for such day and (b) the Class C Floating
Allocation Percentage applicable on such day.
 
“Class C Maximum Funded Amount” means $    , as such amount may be increased or
decreased from time to time pursuant to Section 6 of this Series Supplement.
 
“Class C Monthly Interest” is defined in Section 4.10(g).
 
“Class C Monthly Principal” is defined in Section 4.9(d).
 
“Class C Pro Rata Percentage” means     %.
 
“Class C Reallocated Principal Collections” means, with respect to any Transfer
Date, Collections of Principal Receivables allocable to the related Monthly
Period applied in accordance with Section 4.14 on such Transfer Date in an
amount not to exceed the aggregate amount of Collections allocated to the
Investor Certificates pursuant to Sections 4.7(a)(ii), (b)(ii) and (c)(ii)
during the Monthly Period relating to such Transfer Date; provided that such
amount shall not exceed the Class C Invested Amount after giving effect to any
Class C Investor Charge-Offs for such Transfer Date.
 
“Class C Required Amount” is defined in Section 4.10(g).
 
“Class M Certificate” means a certificate substantially in the form of Exhibit
A-2 executed by the Transferor and authenticated by the Trustee to be a Class M
Asset-Backed Certificate, Series 2009-VFC1.
 
“Class M Certificate Purchase Agreement” means the Class M Certificate Purchase
Agreement dated as of the Closing Date among Transferor, Servicer and the
Class M Holders, and as the same may be amended or otherwise modified from time
to time.  The Class M Certificate Purchase Agreement is hereby designated a
“Transaction Document” for all purposes of the Agreement and this Series
Supplement.
 
“Class M Fixed Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
(a) the numerator of which is the Class M Invested Amount as of the close of
business on the last day of the Revolving Period and (b) the denominator of
which is equal to the Invested Amount as of the close of business on the last
day of the Revolving Period.
 
“Class M Floating Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction:
 
(a)           the numerator of which is the Class M Invested Amount as of the
close of business on the last day of the preceding Monthly Period; and
 
(b)           the denominator of which is equal to the Invested Amount as of the
close of business on the last day of the preceding Monthly Period;
 

 
11

--------------------------------------------------------------------------------

 



provided that with respect to any Monthly Period in which a Reset Date occurs:
 
(x)           if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the numerator determined pursuant to clause (a) shall
be (1) the Class M Invested Amount as of the close of business on the later of
the last day of the prior Monthly Period or the preceding Reset Date, for the
period from and including the first day of the current Monthly Period or the
preceding Reset Date, as applicable, to but excluding such Reset Date and (2)
the Class M Invested Amount as of the close of business on such Reset Date, for
the period from and including such Reset Date to the earlier of the last day of
such Monthly Period (in which case such period shall include such day) or the
next succeeding Reset Date (in which case such period shall not include such
succeeding Reset Date); and
 
(y)           if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the denominator determined pursuant to clause (b)
shall be (1) the Invested Amount as of the close of business on the later of the
last day of the prior Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Invested
Amount as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);
 
provided further that, with respect to the first Monthly Period, the Closing
Date shall be treated as the last day of the preceding Monthly Period.
 
“Class M Funded Amount” means, on any Business Day, an amount equal to the
result of (a) $    , plus (b) the aggregate amount of all Class M Incremental
Funded Amounts for all Class M Incremental Fundings occurring after the
Amendment Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to the Class M Holders after the
Amendment Closing Date and on or prior to such date.
 
“Class M Holder” means a Person in whose name a Class M Certificate is
registered in the Certificate Register.
 
“Class M Incremental Funded Amount” means the amount of the increase in the
Class M Funded Amount occurring as a result of any Class M Incremental Funding,
which amount shall equal the aggregate amount of the purchase price paid by the
Class M Holders with respect to that Class M Incremental Funding pursuant to the
Class M Certificate Purchase Agreement.
 
“Class M Incremental Funding” means any increase in the Class M Funded Amount
during the Revolving Period made pursuant to the Class M Certificate Purchase
Agreement.
 
“Class M Invested Amount” means, on any date of determination, an amount equal
to (a) the Class M Funded Amount on that date, minus (b) the excess, if any, of
(x) the aggregate amount of reductions to the Class M Invested Amount as a
result of Class M Investor Charge-Offs and Reallocated Principal Collections and
reductions of the Class M Invested Amount pursuant to Section 4.12(a) over (y)
reimbursements of such reductions pursuant to
 

 
12

--------------------------------------------------------------------------------

 



Section 4.11(a)(xi) prior to such date of determination; provided that the Class
M Invested Amount may not be reduced below zero.
 
“Class M Investor Allocation Percentage” means, for any Monthly Period, (a) with
respect to Default Amounts and Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class M Floating
Allocation Percentage and (b) with respect to Principal Receivables during a
Fixed Allocation Period, the Class M Fixed Allocation Percentage.
 
“Class M Investor Charge-Off” is defined in Section 4.12(b).
 
“Class M Investor Default Amount” means, as to each Transfer Date, an amount
equal to the sum for all days during the related Monthly Period of the product
of (a) the Investor Default Amount for such day and (b) the Class M Floating
Allocation Percentage applicable on such day.
 
“Class M Maximum Funded Amount” means $    , as such amount may be increased or
decreased from time to time pursuant to Section 6 of this Series Supplement.
 
“Class  M Monthly Interest” is defined in Section 4.10(c).
 
“Class M Monthly Principal” is defined in Section 4.9(b).
 
“Class M Pro Rata Percentage” means     %.
 
“Class M Reallocated Principal Collections” means, with respect to any Transfer
Date, Collections of Principal Receivables allocable to the related Monthly
Period applied in accordance with Section 4.14 on such Transfer Date in an
amount not to exceed the aggregate amount of Collections allocated to the
Investor Certificates pursuant to Sections 4.7(a)(iv), (b)(iv) and (c)(iv)
during the Monthly Period relating to such Transfer Date; provided that such
amount shall not exceed the Class M Invested Amount after giving effect to any
Class M Investor Charge-Offs for such Transfer Date.
 
“Class M Required Amount” is defined in Section 4.10(c).
 
“Closing Date” means March 31, 2009.
 
“Comenity” means Comenity Bank, a Delaware state bank, formerly known as World
Financial Network Bank.
 
“Controlled Amortization Amount” means for any Transfer Date with respect to the
Controlled Amortization Period, the Invested Amount as of the close of business
on the last day of the Revolving Period divided by twelve.
 
“Controlled Amortization Period” means, unless an Early Amortization Event shall
have occurred prior thereto, the period commencing at the opening of business on
the first day of the Monthly Period beginning on or after the Purchase
Commitment Expiration Date and ending on the earlier to occur of (a) the
commencement of the Early Amortization Period, and (b) the Series 2009-VFC1
Termination Date; provided that Transferor may, by five Business Days’ prior
 

 
13

--------------------------------------------------------------------------------

 



written notice to Trustee and each Investor Holder (and so long as the Early
Amortization Period has not begun), cause the Controlled Amortization Period to
begin on any date earlier than the date otherwise specified above.
 
“Controlled Amortization Shortfall” means, with respect to any Transfer Date
during the Controlled Amortization Period, the excess, if any, of the Controlled
Payment Amount for such Transfer Date over the amounts distributed pursuant to
Sections 4.11(c)(i), (ii), (iii) and (iv) for such Transfer Date.
 
“Controlled Payment Amount” means, with respect to any Transfer Date during the
Controlled Amortization Period, the sum of (a) the Controlled Amortization
Amount for such Transfer Date and (b) any Controlled Amortization Shortfall from
the immediately preceding Transfer Date, provided that (a) Transferor may
designate any amount greater than the foregoing as the Controlled Payment Amount
upon five Business Days’ notice to the Investor Holders prior to the related
Transfer Date and (b) in no event will the Controlled Payment Amount exceed the
Invested Amount.
 
“Cumulative Principal Shortfall” means the sum of the Principal Shortfalls (as
such term is defined in each of the related Series Supplements) for each Series
in Group One.
 
“Day Count Fraction” means, as to any Class A Ownership Interest or Class A
Funding Tranche for any Distribution Period, a fraction (a) the numerator of
which is the number of days in that Distribution Period (or, if less, the number
of days during that Distribution Period during which that Class A Ownership
Interest or Class A Funding Tranche was outstanding, including the first, but
excluding the last, such day) and (b) the denominator of which is the actual
number of days in the related calendar year (or, if so specified in the Class A
Certificate Purchase Agreement, 360).
 
“Delayed Funding Date” is defined in the Class A Certificate Purchase Agreement.
 
“Default Amount” means, as to any Defaulted Account, the amount of Principal
Receivables (other than Ineligible Receivables, unless there is an Insolvency
Event with respect to Transferor) in such Defaulted Account on the day it became
a Defaulted Account.
 
“Defaulted Account” means an Account in which there are Defaulted Receivables.
 
“Distribution Account” is defined in Section 4.16(a).
 
“Distribution Date” means May 15, 2009 and the fifteenth day of each calendar
month thereafter, or if such fifteenth day is not a Business Day, the next
succeeding Business Day.
 
“Distribution Period” means, with respect to any Distribution Date, the related
Accrual Period (as defined in the Class A Certificate Purchase Agreement).
 
“Early Amortization Commencement Date” means the date on which an Early
Amortization Event is deemed to occur pursuant to Section 9.1 or an Early
Amortization Event is deemed to occur pursuant to Section 10 of this Series
Supplement.
 

 
14

--------------------------------------------------------------------------------

 



“Early Amortization Period” means the period commencing on the Early
Amortization Commencement Date and ending on the Series 2009-VFC1 Termination
Date.
 
“Excess Spread Percentage” means, for any Monthly Period, a percentage equal to
the Portfolio Yield for each Monthly Period minus the Base Rate for such Monthly
Period; provided that the Excess Spread Percentages for the February 2009
Monthly Period and the Excess Spread Percentage for the March 2009 Monthly
Period shall be deemed to equal the Excess Spread Percentages (as defined in the
Series 2005-VFC Supplement to the Agreement) related to the February 2009 and
March 2009 Monthly Periods.
 
“Finance Charge Account” is defined in Section 4.16(a).
 
“Finance Charge Shortfall” means, for Series 2009-VFC1 with respect to any
Transfer Date, an amount equal to the excess, if any, of (a) the sum of the
amounts specified in subsections 4.11(a)(i) through (xx) for that Transfer Date
over (b) Available Funds (excluding Excess Finance Charge Collections) with
respect to such Transfer Date.
 
“Fixed Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction (a) the numerator of which is the Invested
Amount as of the close of business on the last day of the Revolving Period and
(b) the denominator of which is the greater of (i) the aggregate amount of
Principal Receivables in the Trust determined as of the close of business on (A)
if only one Series is outstanding, the last day of the Revolving Period and (B)
if more than one Series is outstanding, the last day of the prior Monthly Period
and (ii) the sum of the numerators used to calculate the Investor Percentages
for allocations with respect to Principal Receivables for all outstanding Series
on such date of determination; provided that with respect to any Monthly Period
in which a Reset Date occurs, (x) the denominator determined pursuant to
subclause (b)(i) shall be (1) the aggregate amount of Principal Receivables in
the Trust as of the close of business on the later of the last day of the prior
Monthly Period or the preceding Reset Date, for the period from and including
the first day of the current Monthly Period or the preceding Reset Date, as
applicable, to but excluding such Reset Date and (2) the aggregate amount of
Principal Receivables in the Trust as of the close of business on such Reset
Date, for the period from and including such Reset Date to the later of the last
day of such Monthly Period (in which case such period shall include such day) or
the next succeeding Reset Date (in which case such period shall not include such
succeeding Reset Date) and (y) the denominator determined pursuant to subclause
(b)(ii) shall be (1) the sum of the numerators used to calculate the Investor
Percentages for allocations with respect to Principal Receivables for all
outstanding Series as of the close of business on the later of the last day of
the prior Monthly Period or the preceding Reset Date, for the period from and
including the first day of the current Monthly Period or the preceding Reset
Date, as applicable, to but excluding such Reset Date and (2) the sum of the
numerators used to calculate the Investor Percentages for allocations with
respect to Principal Receivables for all outstanding Series as of the close of
business on such Reset Date, for the period from and including such Reset Date
to the earlier of the last day of such Monthly Period (in which case such period
shall include such day) or the next succeeding Reset Date (in which case such
period shall not include such succeeding Reset Date).
 

 
15

--------------------------------------------------------------------------------

 



“Fixed Allocation Period” means the Controlled Amortization Period or the Early
Amortization Period.
 
“Fixed Period” is defined in Section 4.8(a).
 
“Floating Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction:
 
(a)           the numerator of which is the Invested Amount as of the close of
business on the last day of the preceding Monthly Period; and
 
(b)           the denominator of which is the greater of (i) the aggregate
amount of Principal Receivables as of the close of business on the last day of
the preceding Monthly Period and (ii) the sum of the numerators used to
calculate the Investor Percentages for allocations with respect to Finance
Charge Receivables, Default Amounts or Principal Receivables, as applicable, for
all outstanding Series on such date of determination in subclause (b)(i);
 
provided that with respect to any Monthly Period in which a Reset Date occurs:
 
(x)           if such Reset Date is the result of an Incremental Funding or the
issuance of a new Series, the numerator determined pursuant to clause (a) shall
be (1) the Invested Amount as of the close of business on the later of the last
day of the preceding Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or the preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Invested
Amount as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);
 
(y)           the denominator determined pursuant to subclause (b)(i) shall be
(1) the aggregate amount of Principal Receivables in the Trust as of the close
of business on the later of the last day of the prior Monthly Period or the
preceding Reset Date, for the period from and including the first day of the
current Monthly Period or preceding Reset Date, as applicable, to but excluding
such Reset Date and (2) the aggregate amount of Principal Receivables in the
Trust as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);
and
 
(z)           the denominator determined pursuant to subclause (b)(ii) shall be
(1) the sum of the numerators used to calculate the Investor Percentages for all
outstanding Series for allocations with respect to Finance Charge Receivables,
Defaulted Receivables or Principal Receivables, as applicable, for all such
Series as of the close of business on the later of the last day of the prior
Monthly Period or the preceding Reset Date, for the period from and including
the first day of the current Monthly Period or preceding Reset Date, as
applicable, to but excluding such Reset Date and (2) the sum of the numerators
used to calculate the Investor Percentages for all outstanding Series for
allocations with
 

 
16

--------------------------------------------------------------------------------

 



respect to Finance Charge Receivables, Defaulted Receivables or Principal
Receivables, as applicable, for all such Series as the close of business on such
Reset Date, for the period from and including such Reset Date to the earlier of
the last day of such Monthly Period (in which case such period shall include
such day) or the next succeeding Reset Date (in which case such period shall not
include such succeeding Reset Date).
 
provided further that, with respect to the first Monthly Period, the Closing
Date shall be treated as the last day of the preceding Monthly Period.
 
“Funded Amount” means, as the context requires, (i) the Class A Funded Amount,
the Class M Funded Amount, the Class B Funded Amount  and the Class C Funded
Amount or (ii) any of the foregoing.
 
“Group One” means Series 2009-VFC1 and each other Series specified in the
related Supplement to be included in Group One.
 
“Holding” means Alliance Data Systems Corporation, a Delaware corporation.
 
“Incremental Funding” means any increase in the Class A Funded Amount, Class M
Funded Amount, the Class B Funded Amount or the Class C Funded Amount during the
Revolving Period made pursuant to the applicable Certificate Purchase Agreement.
 
“Invested Amount” means, on any date of determination, an amount equal to the
sum of (a) the Class A Invested Amount, (b) the Class M Invested Amount, (c) the
Class B Invested Amount and (d) the Class C Invested Amount, each as of such
date.
 
“Investment Earnings” means, with respect to any Transfer Date, all interest and
earnings on Eligible Investments included in the Spread Account (net of losses
and investment expenses) during the Monthly Period immediately preceding such
Transfer Date.
 
“Investor Certificates” means the Class A Certificates, the Class M
Certificates, the Class B Certificates and the Class C Certificates.
 
“Investor Default Amount” means, with respect to any Defaulted Account, an
amount equal to the product of (a) the Default Amount and (b) the Floating
Allocation Percentage on the day such Account became a Defaulted Account.
 
“Investor Holder” means any Class A Holder, any Class M Holder, any Class B
Holder or any Class C Holder.
 
“Investor Interchange Amount” is defined in Section 4.19.
 
“Investor Percentage” means, for any Monthly Period, (a) with respect to Finance
Charge Receivables and Default Amounts at any time and Principal Receivables
during the Revolving Period, the Floating Allocation Percentage and (b) with
respect to Principal Receivables during a Fixed Allocation Period, the Fixed
Allocation Percentage.
 

 
17

--------------------------------------------------------------------------------

 



“Investor Principal Collections” means, with respect to any Monthly Period, the
sum of (a) the aggregate amount allocated to the Investor Holders for such
Monthly Period pursuant to Sections 4.7(a)(ii), (iii), (iv) and (v), 4.7(b)
(ii), (iii), (iv) and (v) and 4.7(c) (ii), (iii), (iv) and (v), in each case, as
applicable to such Monthly Period, (b) the aggregate amount to be treated as
Investor Principal Collections pursuant to Sections 4.11(a)(viii) through (xv)
for such Monthly Period, and (c) the aggregate amount transferred from the
Excess Funding Account to the Distribution Account pursuant to Sections 4.2
and 4.11(c).
 
“Investor Servicing Fee” is defined in Section 3 of this Series Supplement.
 
“Majority Series Holders” means (i) at any time that any Class A Certificate is
Outstanding, the Class A Funding Agents for Ownership Groups (as defined in the
Class A Certificate Purchase Agreement) evidencing more than 50% of the Class A
Funded Amount, and (ii) if there are no Class A Notes Outstanding, Investor
Holders evidencing more than 50% of the Invested Amount.
 
“Mandatory Limited Amortization Amount” means, for any Transfer Date with
respect to the Mandatory Limited Amortization Period (beginning with the
Transfer Date in the month following the month in which the Mandatory Limited
Amortization Period begins) and the Transfer Date in the month in which the
Controlled Amortization Period commences (unless the Non-Renewing Purchaser
Funded Amount shall have been reduced to zero prior to such date), the lesser of
(a) the Non-Renewing Purchaser Funded Amount (after giving effect to all
reductions thereof on such Transfer Date pursuant to Section 4.12 and 4.14) as
of the Mandatory Limited Amortization Date, divided by 12 (with the quotient
rounded up to the nearest dollar) and (b) the excess of the Non-Renewing
Purchaser Funded Amount over the Mandatory Limited Amortization Target.
 
“Mandatory Limited Amortization Date” means the Purchase Commitment Expiration
Date (without giving effect to a requested extension) but only if all of the
following have occurred: (x) the Transferor has requested an extension of such
Purchase Commitment Expiration Date, (y) there are one or more Non-Renewing
Ownership Groups and (z) the Trust has not repaid the outstanding Non-Renewing
Purchaser Funded Amount on or prior to the related Purchase Commitment
Expiration Date (without giving effect to the requested extension).
 
“Mandatory Limited Amortization Period” means the period commencing on the first
day of the first month that commences on or after the Mandatory Limited
Amortization Date and ending on the earliest to occur of (x) the payment in full
of the Non-Renewing Purchaser Funded Amount, (y) the commencement of the
Controlled Amortization Period or the Early Amortization Period and (z) Series
2009-VFC1 Termination Date.
 
“Mandatory Limited Amortization Shortfall” means, with respect to any
Distribution Date, the excess, if any, of (a) the Mandatory Limited Payment
Amount for the preceding Distribution Date over (b) the amounts paid pursuant to
Section 4.11(b) with respect to the Class A Monthly Principal.
 
“Mandatory Limited Amortization Target” means, with respect to any Transfer
Date, (a) the Non-Renewing Purchaser Funded Amount as of the Mandatory Limited
Amortization Date
 

 
18

--------------------------------------------------------------------------------

 



less (b) the product (rounded up to the nearest dollar) of (i) a fraction, the
numerator of which is the number of full months that have elapsed during the
Mandatory Limited Amortization Period as of the such Transfer Date (which, for
the avoidance of doubt, shall exclude the month in which such Transfer Date
falls), and the denominator of which is 12 and (ii) the Non-Renewing Purchaser
Funded Amount as of the Mandatory Limited Amortization Date.
 
“Mandatory Limited Payment Amount” means, with respect to any Transfer Date with
respect to the Mandatory Limited Amortization Period, beginning with the
Distribution Date in the month immediately following the month in which the
Mandatory Limited Amortization Period begins, and the Transfer Date in the month
in which the Controlled Amortization Period commences (unless the Non-Renewing
Purchaser Funded Amount shall have been reduced to zero prior to such date), the
sum of (a) the Mandatory Limited Amortization Amount for such Distribution Date,
plus (b) any existing Mandatory Limited Amortization Shortfall.
 
“Merchant Bankruptcy” means the failure of a Merchant generally to, or admit in
writing its inability to, pay its debts as they become due; or any proceeding
shall have been instituted in a court having jurisdiction in the premises
seeking a decree or order for relief in respect of such Merchant in an
involuntary case under any Debtor Relief Law, or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceedings shall continue
undismissed or unstayed and in effect for a period of 60 consecutive days or any
of the actions sought in such proceeding shall occur; or any commencement by a
Merchant of a voluntary case under any Debtor Relief Law, or such Merchant’s
consent to the entry of an order for relief in an involuntary case under any
Debtor Relief Law, or consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or any general
assignment for the benefit of creditors; or any Merchant or any Affiliate of
such Merchant shall have taken any corporate action in furtherance of any of the
foregoing actions with respect to such Merchant; provided, however, that the
confirmation of a Chapter 11 Plan under a Debtor Relief Law for a Merchant shall
no longer be a Merchant Bankruptcy for such Merchant upon the occurrence of the
effective date of such Chapter 11 Plan.  For purposes of this definition, a
“Chapter 11 Plan” shall mean a plan filed and confirmed pursuant to the
provisions of Chapter 11 of the United States Bankruptcy Code (11 U.S.C. §§ 101
et. seq.) but shall exclude a Chapter 11 Plan under which the Merchant
liquidates all of its assets and discontinues operations.
 
“Monthly Deposit Period” means any period of time during which any of the
following is true: (a) Comenity maintains a short term debt rating of A-1 or
better by S&P, P-1 by Moody’s and, if rated by Fitch, F1 by Fitch (or such other
rating below A-1, P-1 or F1, as the case may be, which satisfies the Rating
Agency Condition); or (b) Comenity has provided to Trustee a letter of credit
covering collection risk of Servicer that satisfies the Rating Agency Condition.
 
“Monthly Period” is defined in the Agreement, except that the first Monthly
Period begins on and includes the Closing Date and ends on and includes April
30, 2009.
 
“Non-Renewing Ownership Group” means, commencing on the related Mandatory
Limited Amortization Date, any Class A Ownership Interest that has not consented
to the
 

 
19

--------------------------------------------------------------------------------

 



extension of the Purchase Commitment Expiration Date when requested as described
in the Class A Certificate Purchase Agreement.
 
“Non-Renewing Purchaser Funded Amount” means the Class A Funded Amount allocated
to Non-Renewing Ownership Groups.
 
“Non-Renewing Purchaser Scheduled Distribution Date” means the Distribution Date
falling in the twelfth month following the month in which the Mandatory Limited
Amortization Period begins.
 
“Notice of Class A Incremental Funding” has the meaning specified in the Class A
Certificate Purchase Agreement.
 
“Optional Amortization Amount” is defined in Section 4(b) of this Series
Supplement.
 
“Optional Amortization Date” is defined in Section 4(b) of this Series
Supplement.
 
“Optional Amortization Funds” means the excess of (a) funds deposited into the
Principal Account pursuant to Section 4.7(a)(v) or 4.7(b)(v), over (b) (i)
during the Controlled Amortization Period, funds deposited into the Principal
Account for the payment of the Controlled Payment Amount or (ii) during any
Mandatory Limited Amortization Period, funds deposited into the Principal
Account for the payment of the Mandatory Limited Payment Amount, if any.
 
“Optional Amortization Notice” is defined in Section 4(b) of this Series
Supplement.
 
“Portfolio Yield” means, with respect to any Monthly Period, the annualized
percentage (based on actual days during the related Monthly Period, and a
360-day year) equivalent of a fraction, the numerator of which is the sum of (a)
an amount equal to the amount of Collections of Finance Charge Receivables
allocated to the Investor Certificates for such Monthly Period pursuant to
Section 4.7 such amount to be calculated on a cash basis after subtracting the
Aggregate Investor Default Amount for such Monthly Period and (b) interest and
earnings on the Series Accounts to be treated as Collections of Finance Charge
Receivables allocable to the Investor Certificates on the Transfer Date related
to such Monthly Period and the denominator of which is the Weighted Average
Invested Amount during such Monthly Period.
 
“Principal Account” is defined in Section 4.16(a).
 
“Principal Shortfall” means, for Series 2009-VFC1 with respect to any Transfer
Date, the excess, if any, of (a) (i) with respect to any Transfer Date relating
to the Controlled Amortization Period, the sum of (A) the Aggregate Optional
Amortization Amount and (B) the Controlled Payment Amount for such Transfer
Date, (ii) with respect to any Transfer Date during the Early Amortization
Period, the Invested Amount and (iii) with respect to any Transfer Date relating
to the Revolving Period, the Aggregate Optional Amortization Amount over (b) the
Investor Principal Collections, minus Reallocated Principal Collections.
 
“Prior Amendment Date” means September 28, 2012.
 

 
20

--------------------------------------------------------------------------------

 



 “Pro Rata Allocation” has the meaning specified in the Class A Certificate
Purchase Agreement.
 
“Pro Rata Funding Event” has the meaning specified in the Class A Certificate
Purchase Agreement.
 
“Purchase Commitment Expiration Date” has the meaning specified in the Class A
Certificate Purchase Agreement.
 
“Rating Agency” means Fitch Ratings.
 
“Rating Agency Condition” shall mean for purposes of this Series Supplement and
the Agreement with respect to Series 2009-VFC1 (i) the consent of all of the
Class A Holders, the Class M Holders, the Class B Holders and the Class C
Holders and (ii) 10 days’ prior written notice (or, if 10 days’ advance notice
is impracticable, as much advance notice as is practicable) to Fitch delivered
electronically to notifications.abs@fitchratings.com.
 
“Reallocated Principal Collections” means, with respect to any Transfer Date the
sum of the Class M Reallocated Principal Collections, Class B Reallocated
Principal Collections and Class C Reallocated Principal Collections for such
Transfer Date.
 
“Record Date” means, for purposes of Series 2009-VFC1 with respect to any
Distribution Date or Optional Amortization Date, the date falling five Business
Days prior to such date.
 
“Refinancing Date” is defined in Section 4(c) of this Series Supplement.
 
“Required Cash Collateral Amount” means, as to any Transfer Date, if a Merchant
Bankruptcy has occurred with respect to any Merchant(s), the excess of (a) the
aggregate of the Principal Receivables in Accounts relating to such Merchant(s)
as of the end of the prior Monthly Period over (b) the product of (i)     % and
(ii) the aggregate Principal Receivables in all Accounts.
 
“Required Class B Funded Amount” means the product of (a) the quotient of the
sum of the Class A Funded Amount and the Class M Funded Amount, divided by the
sum of the Class A Pro Rata Percentage and the Class M Pro Rata Percentage,
multiplied by (b) the Class B Pro Rata Percentage.
 
“Required Class C Funded Amount” means the product of (a) the quotient of the
sum of the Class A Funded Amount, the Class M Funded Amount and the Class B
Funded Amount, divided by the sum of the Class A Pro Rata Percentage, the Class
M Pro Rata Percentage and the Class B Pro Rata Percentage, multiplied by (b) the
Class C Pro Rata Percentage.
 
“Required Class M Funded Amount” means the product of (a) the quotient of Class
A Funded Amount, divided by the Class A Pro Rata Percentage, multiplied by (b)
the Class M Pro Rata Percentage.
 
“Required Draw Amount” is defined in Section 4.17(c).
 

 
21

--------------------------------------------------------------------------------

 



“Required Retained Transferor Percentage” means, for purposes of Series
2009-VFC1, at any time, 9.0%.  So long as Series 2009-VFC1 remains outstanding,
the phrase “7% or, if less,” shall be deemed to have been deleted from the
definition of “Required Retained Transferor Percentage” in the Agreement.
 
“Reset Date” means each of (a) an Addition Date relating to Supplemental
Accounts, (b) a Removal Date on which, if any Series has been paid in full,
Principal Receivables in an aggregate amount approximately equal to the initial
investor interest of such Series are removed from the Trust, (c) a date on which
an Incremental Funding occurs, (d) any date on which a new Series is issued and
(e) any date on which the outstanding balance of any Variable Interest is
increased.
 
“Revolving Period” means the period from and including the Closing Date to, but
not including, the earlier of (a) the day the Controlled Amortization Period
commences and (b) the Early Amortization Commencement Date.  For the avoidance
of doubt, the Revolving Period shall not terminate upon the commencement of a
Mandatory Limited Amortization period; provided that the Mandatory Limited
Amortization Period shall be deemed to be an Amortization Period.
 
“Scheduled Final Payment Date” means the Distribution Date falling in the
twelfth month following the month in which the Controlled Amortization Period
begins.
 
“Series Account” means, as to Series 2009-VFC1, the Distribution Account, the
Finance Charge Account, the Principal Account, the Cash Collateral Account and
the Spread Account.
 
“Series 2009-VFC1” means the Series of the World Financial Network Credit Card
Master Trust III represented by the Investor Certificates.
 
“Series 2009-VFC1 Termination Date” means the earliest to occur of (a) the
Distribution Date falling in a Fixed Allocation Period on which the Invested
Amount is paid in full, (b) the termination of the Trust pursuant to the
Agreement and (c) the Distribution Date on or closest to the date falling 46
months after the Early Amortization Commencement Date.
 
“Series Servicing Fee Percentage” means 2.0%.
 
“Shared Principal Collections” means, as the context requires, either (a) the
amount allocated to the Investor Certificates which may be applied to the
Principal Shortfalls (as such term is defined in the Agreement) with respect to
other outstanding Series in Group One or (b) the amounts allocated to the
investor certificates of other Series in Group One which the applicable
Supplements for such Series specify are to be treated as “Shared Principal
Collections” and which may be applied to cover the Principal Shortfall with
respect to the Investor Certificates.
 
“Specified Transferor Amount” means, at any time, the Minimum Transferor Amount
(including the Additional Minimum Transferor Amount, if any) at that time.
 
“Spread Account” is defined in Section 4.20.
 

 
22

--------------------------------------------------------------------------------

 



“Spread Account Amount” shall mean, as of any date, an amount equal to the
amount on deposit in the Spread Account (exclusive of Investment Earnings) on
such date, after giving effect to all deposits, transfers and withdrawals from
the Spread Account on such date.
 
“Spread Account Cap” with respect to any date of determination, shall mean the
lesser of (a) the Class B Invested Amount on such date and (b) the result
obtained by multiplying the sum of the Class A Invested Amount, the Class M
Invested Amount, the Class B Invested Amount and the Class C Invested Amount by
the Applicable Percentage in effect on such date.
 
“Target Amount” is defined in Section 4.7(d).
 
“Unfunded Mandatory Limited Payment Amount” means, at any date of determination
during a Monthly Period, the excess, if any, of (1) the Mandatory Limited
Payment Amount for the Transfer Date in the next following Monthly Period over
(2) the amount on deposit in the Principal Account available for payment of such
Mandatory Limited Payment Amount.
 
“Unfunded Optional Amortization Amount” means, at any time, the excess, if any,
of the (1) the Aggregate Optional Amortization Amount over (2) the amount on
deposit in the Principal Account available for payment of the Aggregate Optional
Amortization Amount.
 
“Weighted Average Class A Funded Amount” means, as to any Class A Ownership
Interest (or Class A Funding Tranche) for any Distribution Period, the quotient
of (a) the summation of the portion of the Class A Funded Amount allocated to
that Class A Ownership Interest (or Class A Funding Tranche) determined as of
each day in that Distribution Period, divided by (b) the number of days in that
Distribution Period.
 
“Weighted Average Class A Invested Amount” means, for any Monthly Period, the
quotient of (a) the summation of the Class A Invested Amount determined as of
each day in that Monthly Period, divided by (b) the number of days in that
Monthly Period.
 
“Weighted Average Invested Amount” means, for any Monthly Period, the quotient
of (a) the summation of the Invested Amount determined as of each day in that
Monthly Period, divided by (b) the number of days in that Monthly Period.
 
SECTION 3.                           Servicing Fee.  The share of the Servicing
Fee allocable to Series 2009-VFC1 with respect to any Transfer Date (the
“Investor Servicing Fee”) shall be equal to one-twelfth of the product of
(i) the Series Servicing Fee Percentage and (ii) the Weighted Average Invested
Amount for the Monthly Period preceding such Transfer Date.  The Investor
Servicing Fee shall be payable to Servicer solely to the extent amounts are
available for distribution in respect thereof pursuant to Sections 4.11(a)(iv).
 
SECTION 4.                           Variable Funding
Mechanics.  (a)  Incremental Fundings.  (i) From time to time during the
Revolving Period and prior to the Purchase Commitment Expiration Date,
Transferor and Servicer may notify one or more Class A Holders that a Class A
Incremental Funding will occur, subject to the conditions of the Class A
Certificate Purchase Agreement on the next or any subsequent Business Day by
delivering a Notice of Class A Incremental Funding executed by Transferor and
Servicer to the Class A Funding Agent for each such Class A Holder, specifying
the amount of such Class A Incremental Funding allocated to
 

 
23

--------------------------------------------------------------------------------

 



each Class A Ownership Interest and the Business Day upon which such Class A
Incremental Funding is to occur; provided that a Class A Incremental Funding
shall not be requested from a Class A Funding Agent for a Class A Ownership
Interest that is a Non-Renewing Ownership Group if the Class A Incremental
Funding would occur on or after the Purchase Commitment Expiration Date (without
giving effect to any requested extension of the Purchase Commitment Expiration
Date to which the related Non-Renewing Ownership Group did not consent).  At any
time that a Pro Rata Funding Event has occurred and is continuing, the amount of
each Class A Incremental Funding shall be allocated among the Class A Ownership
Interests on a pro rata basis based on their respective Class A Ownership Group
Percentages; provided that if a Pro Rata Funding Event has occurred and is
continuing, the amount of the Class A Incremental Funding may be allocated among
the Class A Ownership Interests on a non-pro rata basis if such allocation
results in a Pro Rata Allocation among the Class A Ownership Interests on or
before the Delayed Funding Date with respect to the related Notice of Class A
Incremental Funding, after giving effect to the Class A Incremental Funding, and
any Class A Incremental Funding to occur on or before such Delayed Funding Date
and any Optional Amortization Amount requested to be allocated to one or more
Class A Ownership Interests on or before such Delayed Funding Date.  Upon any
Class A Incremental Funding, the Class A Floating Allocation Percentage, the
Class A Invested Amount, the Floating Allocation Percentage and the Invested
Amount shall increase as provided herein.  The increase in the Class A Invested
Amount and the Class A Funded Amount shall be allocated to the Class A
Certificates held by the Class A Holders from which purchase prices were
received in connection with the Class A Incremental Funding in proportion to the
amount of such purchase prices received.
 
(ii)           From time to time during the Revolving Period, Transferor and
Servicer may notify one or more Class M Holders that a Class M Incremental
Funding will occur, subject to the conditions of the Class M Certificate
Purchase Agreement on the next or any subsequent Business Day by delivering a
Class M Incremental Funding Notice (as defined in the Class M Certificate
Purchase Agreement) executed by Transferor and Servicer to the Class M Holders,
specifying the amount of such Class M Incremental Funding and the Business Day
upon which such Class M Incremental Funding is to occur. Upon any Class M
Incremental Funding, the Class M Floating Allocation Percentage, the Class M
Invested Amount, the Floating Allocation Percentage and the Invested Amount
shall increase as provided herein.
 
(iii)           From time to time during the Revolving Period, Transferor and
Servicer may notify one or more Class B Holders that a Class B Incremental
Funding will occur, subject to the conditions of the Class B Certificate
Purchase Agreement on the next or any subsequent Business Day by delivering a
Class B Incremental Funding Notice (as defined in the Class B Certificate
Purchase Agreement) executed by Transferor and Servicer to the Class B Holders,
specifying the amount of such Class B Incremental Funding and the Business Day
upon which such Class B Incremental Funding is to occur. Upon any Class B
Incremental Funding, the Class B Floating Allocation Percentage, the Class B
Invested Amount, the Floating Allocation Percentage and the Invested Amount
shall increase as provided herein.
 
(iv)            From time to time during the Revolving Period, Transferor and
Servicer may notify one or more Class C Holders that a Class C Incremental
Funding will occur,
 

 
24

--------------------------------------------------------------------------------

 

 
subject to the conditions of the Class C Certificate Purchase Agreement on the
next or any subsequent Business Day by delivering a Class C Incremental Funding
Notice (as defined in the Class C Certificate Purchase Agreement) executed by
Transferor and Servicer to the Class C Holders, specifying the amount of such
Class C Incremental Funding and the Business Day upon which such Class C
Incremental Funding is to occur. Upon any Class C Incremental Funding, the Class
C Floating Allocation Percentage, the Class C Invested Amount, the Floating
Allocation Percentage and the Invested Amount shall increase as provided herein.
 
(b)           Optional Amortization. On any Business Day in the Revolving Period
or the Controlled Amortization Period, Transferor may cause Servicer to provide
notice to Trustee and the Investor Holders (an “Optional Amortization Notice”)
at least five Business Days prior to any Business Day (the “Optional
Amortization Date”) stating its intention to cause a full or partial
amortization of the Investor Certificates with Optional Amortization Funds
and/or Shared Principal Collections on the Optional Amortization Date, in full
or in part in an amount (the “Optional Amortization Amount”), which shall be
allocated among the Class A Certificates, the Class M Certificates, the Class B
Certificates and the Class C Certificates based on the Class A Pro Rata
Percentage, the Class M Pro Rata Percentage, the Class B Pro Rata Percentage and
the Class C Pro Rata Percentage, respectively; provided that if as a result of
the payment of a Mandatory Limited Payment Amount, the Class M Invested Amount
exceeds an amount equal to the Required Class M Funded Amount, the Class B
Invested Amount exceeds an amount equal to the Required Class B Funded Amount or
the Class C Invested Amount exceeds an amount equal to the Required Class C
Funded Amount, the Optional Amortization Amount may be allocated on a non-pro
rata basis among the Classes of Series 2009-VFC1 Certificates in order to first,
reduce the Class M Invested Amount to an amount not less than the Required Class
M Funded Amount, second, to reduce the Class B Invested Amount to an amount not
less than the Required Class B Funded Amount, and third, to reduce the Class C
Invested Amount to an amount not less than the Required Class C Funded
Amount.  The portion of the Optional Amortization Amount allocated to any Class
A Ownership Interest shall be in an aggregate amount not less than $3,000,000 or
integral multiples of $100,000 in excess thereof, except that the portion of the
Optional Amortization Amount allocated to any Class A Ownership Interest may
equal the entire Class A Funded Amount of the related Class A Certificate.  The
Optional Amortization Notice shall state the Optional Amortization Date, the
Optional Amortization Amount and the allocation of such Optional Amortization
Amount among the various Classes and Class A Ownership Interests; provided that
at any time that a Pro Rata Funding Event has occurred and is continuing, the
Class A Pro Rata Percentage of the Optional Amortization Amount (other than any
Optional Amortization Amount to be allocated to a Non-Renewing Ownership Group)
shall be allocated among the Class A Ownership Interests (excluding any
Non-Renewing Ownership Groups) on a pro rata basis based on their respective
Class A Ownership Group Percentages; provided further that if a Pro Rata Funding
Event has occurred and is continuing, and a Pro Rata Allocation does not exist
on the related Optional Amortization Date, then the Class A Pro Rata Percentage
of the Optional Amortization Amount shall instead be allocated among the Class A
Ownership Interests on a non-pro rata basis such that a Pro Rata Allocation
would exist after giving effect to application of the Optional Amortization
Amount, and any requested Class A Incremental Funding that has been requested on
or before the related Optional Amortization Date.  The Optional Amortization
Amount shall be paid from Optional Amortization Funds and/or Shared Principal
Collections pursuant to Section 4.4. If a Class A Ownership Interest is divided
into
 

 
25

--------------------------------------------------------------------------------

 



more than one Class A Funding Tranche, allocation of the Optional Amortization
Amount for each Class A Ownership Interest among the various outstanding Class A
Funding Tranches shall be at the discretion of Transferor, and accrued interest
and any Class A Additional Amounts on the affected Class A Funding Tranches
shall be payable on the first Distribution Date on or after the related Optional
Amortization Date. On the Business Day prior to each Optional Amortization Date,
Servicer shall instruct Trustee in writing (which writing shall be substantially
in the form of Exhibit B) to withdraw Optional Amortization Funds from the
Principal Account and/or Available Shared Principal Collections from the
Collection Account in an aggregate amount sufficient to pay the Optional
Amortization Amount on that Optional Amortization Date and deposit the same in
the Distribution Account, and Trustee, acting in accordance with such
instructions, shall on such Business Day make such withdrawal and deposit.
 
(c)           Refinanced Optional Amortization. On any Business Day in the
Revolving Period or the Controlled Amortization Period, Transferor may, with the
consent of each affected Investor Holder, cause Servicer to provide notice to
Trustee and all of the Investor Holders at least five Business Days prior to any
Business Day (the “Refinancing Date”) stating its intention to cause the Funded
Amount to be prepaid in full or in part in an amount not less than $3,000,000
and integral multiples of $100,000 in excess thereof (or, if less, the remaining
Funded Amount) on the Refinancing Date with the proceeds from the issuance of a
new series of Certificates.  Any such prepayment of the Invested Amount shall be
accompanied by a payment of (i) accrued and unpaid interest on the Funded Amount
(or the portion thereof that is being prepaid) through the Refinancing Date,
plus (ii) any accrued and unpaid Class A Non-Use Fees and Class A Additional
Amounts in respect of the Funded Amount (or portion thereof that is being
prepaid) through the Refinancing Date.  In the case of any such conveyance, the
proceeds of the new issuance in an amount sufficient (together with Collections
available for such purpose) to pay the required amounts shall be deposited in
the Distribution Account and shall be distributed to the applicable Investor
Holder on the Refinancing Date on a pro rata basis in accordance with the Class
A Pro Rata Percentage, Class M Pro Rata Percentage, Class B Pro Rata Percentage
and Class C Pro Rata Percentage and, with respect to the Class A Certificates,
shall be allocated among the Class A Ownership Interests as specified by the
Transferor.  At any time that a Pro Rata Funding Event has occurred and is
continuing, the amount of any reduction in the Class A Funded Amount on the
Refinancing Date shall be allocated among the Class A Ownership Interests on a
pro rata basis based on their respective Class A Ownership Group Percentages;
provided however that if a Pro Rata Funding Event has occurred and is
continuing, and a reduction is requested at such time as a Pro Rata Allocation
does not exist, then the amount of such reduction shall instead be allocated
among the Class A Ownership Interests on a non-pro rata basis such that a Pro
Rata Allocation would exist among the Class A Ownership Interests after giving
effect to the payments made on the Refinancing Date, and any requested Class A
Incremental Funding that has been requested on or before the related Refinancing
Date.
 
SECTION 5.                           Optional Repurchase; Reassignment and
Termination Provisions.  (a) The Investor Certificates shall be subject to
purchase by the Servicer at its option on any Distribution Date, on or after the
Distribution Date on which the Invested Amount is reduced to an amount less than
or equal to 10% of the highest historical Invested Amount by deposit into the
Collection Account a final distribution for application in accordance with
Section 12.2 an amount which shall include the amount, if any, on deposit in the
Principal Account and will be equal to the sum of (i) the Invested Amount, plus
(ii) accrued and unpaid interest on the Investor
 

 
26

--------------------------------------------------------------------------------

 



Certificates through the day preceding the Distribution Date on which the
repurchase occurs, plus (iii) any accrued and unpaid Class A Non-Use Fees and
Class A Additional Amounts in respect of the Investor Certificates through the
day preceding the Distribution Date on which the repurchase occurs.  Upon the
tender of the outstanding Investor Certificates by the Investor Holders, Trustee
shall, in accordance with the instructions of the Servicer, distribute the
amounts, together with all funds on deposit in the Principal Account that are
allocable to the Investor Certificates, to the Investor Holders on the next
Distribution Date in repayment of the principal amount and accrued and unpaid
interest owing to the Investor Holders. Following any redemption, the Investor
Holders shall have no further rights with respect to the Receivables. In the
event that Transferor fails for any reason to deposit in the Principal Account
the aggregate purchase price for the Investor Certificates, payments shall
continue to be made to the Investor Holders in accordance with the terms of the
Agreement and this Series Supplement.
 
(b)           The amount required to be deposited by Transferor with respect to
the Investor Certificates in connection with any reassignment of Receivables
pursuant to Section 2.6 shall equal the sum of (i) the Invested Amount, plus
(ii) accrued and unpaid interest on the Investor Certificates through the day
preceding the Distribution Date on which the repurchase occurs, plus (c) any
accrued and unpaid Class A Non-Use Fees and Class A Additional Amounts in
respect of the Investor Certificates through the day preceding the Distribution
Date on which the repurchase occurs.  The amount so deposited shall be
distributed to the Investor Holders in final payment of the Invested Amount and
all such other amounts on the Distribution Date on which it is deposited.
 
(c)           Proceeds available from the sale of Receivables in accordance with
Section 12.2 on the Series 2009-VFC1 Termination Date shall be treated, to the
extent of the Invested Amount, as Collections of Principal Receivables that have
been allocated to the Investor Certificates and any excess shall be treated as
Collections of Finance Charge Receivables that have been allocated to the
Investor Certificates, in each case with respect to the prior Monthly Period.
 
SECTION 6.                           Maximum Funded Amounts.  (a) The initial
Class A Maximum Funded Amount of each Class A Certificate is as set forth on the
related Class A Certificate.  The Class A Maximum Funded Amount of each Class A
Certificate may be reduced or increased from time to time as provided in the
Class A Certificate Purchase Agreement.  Increases and decreases in the overall
Class A Maximum Funded Amount are not required to be made ratably among the
various Class A Certificates.  Any decrease in the Class A Maximum Funded Amount
of any Class A Certificate shall be permanent, unless a subsequent increase in
the Class A Maximum Funded Amount is made in accordance with the Class A
Certificate Purchase Agreement.
 
(b)           The initial Class M Maximum Funded Amount of each Class M
Certificate is as set forth on the related Class M Certificate.  The Class M
Maximum Funded Amount of each Class M Certificate may be reduced or increased
from time to time with the written consent of the related Class M Holder and as
provided in the Class M Certificate Purchase Agreement.  Any decrease in the
Class M Maximum Funded Amount of any Class M Certificate shall be permanent,
unless a subsequent increase in the Class M Maximum Funded Amount is made in
accordance with the Class M Certificate Purchase Agreement.
 

 
27

--------------------------------------------------------------------------------

 



(c)           The initial Class B Maximum Funded Amount of each Class B
Certificate is as set forth on the related Class B Certificate.  The Class B
Maximum Funded Amount of each Class B Certificate may be reduced or increased
from time to time with the written consent of the related Class B Holder and as
provided in the Class B Certificate Purchase Agreement.  Any decrease in the
Class B Maximum Funded Amount of any Class B Certificate shall be permanent,
unless a subsequent increase in the Class B Maximum Funded Amount is made in
accordance with the Class B Certificate Purchase Agreement.
 
(d)           The initial Class C Maximum Funded Amount of each Class C
Certificate is as set forth on the related Class C Certificate.  The Class C
Maximum Funded Amount of each Class C Certificate may be reduced or increased
from time to time with the written consent of the related Class C Holder and as
provided in the Class C Certificate Purchase Agreement.  Any decrease in the
Class C Maximum Funded Amount of any Class C Certificate shall be permanent,
unless a subsequent increase in the Class C Maximum Funded Amount is made in
accordance with the Class C Certificate Purchase Agreement.
 
SECTION 7.                           Delivery of the Investor Certificates.  (a)
Transferor represents and warrants that is has delivered the Investor
Certificates (in definitive, fully registered form) more fully described in
Section 7(b) of this Series Supplement to Trustee for authentication in
accordance with Section 6.1.
 
(b)           Trustee hereby acknowledges Transferor’s execution and delivery of
the following Investor Certificates (in definitive, fully registered form) to
Trustee pursuant to Section 6.1: (i) one (1) Class A Certificate designated R-8
in the principal amount of up to $    in the name of JPMorgan Chase Bank, N.A.,
(ii) one (1) Class A Certificate designated R-9 in the principal amount of up to
$    in the name of The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,
(iii) one (1) Class A Certificate designated R-10 in the principal amount of up
to $    in the name of BNP Paribas, New York Branch, (iv) one (1) Class M
Certificate designated R-4 in the principal amount of up to $    in the name of
Comenity Bank, (v) one (1) Class B Certificate designated R-4 in the principal
amount of up to $    in the name of Comenity Bank and (vi) one (1) Class C
Certificate designated R-2 in the principal amount of up to $    in the name of
WFN Credit Company, LLC.
 
(c)           Pursuant to Section 6.2, Transferor hereby authorizes and directs
Trustee to authenticate and deliver each such Investor Certificate delivered in
accordance with Section 7(a) of this Series Supplement to the Transferor.  The
Transferor shall deliver such Investor Certificates as directed by the
respective entities in whose names such Investor Certificates are held.
 
(d)           This Section 7 of this Series Supplement constitutes the order of
the Transferor delivered pursuant to Section 6.2.
 
SECTION 8.                           Article IV of the Agreement.  Sections 4.1
through 4.5 shall read in their entirety as provided in the Agreement. Article
IV (except for Sections 4.1 through 4.5 thereof) shall read in its entirety as
follows and shall be applicable only to the Investor Certificates:
 

 
28

--------------------------------------------------------------------------------

 



ARTICLE IV         RIGHTS OF CERTIFICATEHOLDERS; ALLOCATIONS
 
SECTION 4.6.                       Rights of Investor Holders.  The Investor
Certificates shall represent undivided interests in the Trust, consisting of the
right to receive, to the extent necessary to make the required payments with
respect to such Investor Certificates at the times and in the amounts specified
in this Agreement, (a) the Floating Allocation Percentage and Fixed Allocation
Percentage (as applicable from time to time) of Collections received with
respect to the Receivables and (b) funds on deposit in the Collection Account,
the Finance Charge Account, the Principal Account, the Distribution Account, the
Excess Funding Account, the Cash Collateral Account and the Spread Account. The
Class M Certificates, the Class B Certificates and the Class C Certificates
shall be subordinate to the Class A Certificates to the extent described
herein.  The Class B Certificates and the Class C Certificates shall be
subordinate to the Class M Certificates to the extent described herein.  The
Class C Certificates shall be subordinate to the Class B Certificates to the
extent described herein.  The Transferor Certificate shall not represent any
interest in the Collection Account, the Finance Charge Account, the Principal
Account, the Distribution Account, the Excess Funding Account, the Cash
Collateral Account or the Spread Account, except as specifically provided in
this Article IV.
 
SECTION 4.7                         Allocations.  (a)  Allocations During the
Revolving Period.  During the Revolving Period, Servicer shall allocate
Collections to the Investor Holders as follows:
 
(i)           allocate to the Investor Holders an amount equal to the product of
(A) the Investor Percentage on the Date of Processing of such Collections and
(B) the aggregate amount of Collections processed in respect of Finance Charge
Receivables on such Date of Processing;
 
(ii)           allocate to the Investor Holders an amount equal to the product
of (A) the Class C Investor Allocation Percentage on the Date of Processing of
such Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;
 
(iii)           allocate to the Investor Holders an amount equal to the product
of (A) the Class B Investor Allocation Percentage on the Date of Processing of
such Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;
 
(iv)           allocate to the Investor Holders an amount equal to the product
of (A) the Class M Investor Allocation Percentage on the Date of Processing of
such Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing; and
 
(v)           allocate to the Investor Holders an amount equal to the lesser of
(A) the product of (1) the Class A Investor Allocation Percentage on the Date of
Processing of such Collections, (2) the Investor Percentage on the Date of
Processing of such
 

 
29

--------------------------------------------------------------------------------

 



Collections and (3) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing and (B) the sum of any Unfunded
Mandatory Limited Payment Amount and any Unfunded Optional Amortization Amount.
 
In addition, Servicer shall treat as Shared Principal Collections an amount
equal to the excess, if any, of (1) the amount calculated pursuant to clause
(v)(A) above over (2) the amount calculated pursuant to clause (v)(B) above.
 
(b)           Allocations During the Controlled Amortization Period. During the
Controlled Amortization Period, Servicer shall allocate Collections to the
Investor Holders as follows:
 
(i)           allocate to the Investor Holders an amount equal to the product of
(A) the Investor Percentage on the Date of Processing of such Collections and
(B) the aggregate amount of Collections processed in respect of Finance Charge
Receivables on such Date of Processing;
 
(ii)           allocate to the Investor Holders an amount equal to the product
of (A) the Class C Investor Allocation Percentage on the Date of Processing of
such Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;
 
(iii)           allocate to the Investor Holders an amount equal to the product
of (A) the Class B Investor Allocation Percentage on the Date of Processing of
such Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;
 
(iv)           allocate to the Investor Holders an amount equal to the product
of (A) the Class M Investor Allocation Percentage on the Date of Processing of
such Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing; and
 
(v)           allocate to the Investor Holders an amount equal to the product of
(A) the Class A Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing.
 
(c)           Allocations During the Early Amortization Period. During the Early
Amortization Period, Servicer shall allocate Collections to the Investor Holders
as follows:
 
(i)           allocate to the Investor Holders an amount equal to the product of
(A) the Investor Percentage on the Date of Processing of such Collections and
(B) the aggregate amount of Collections processed in respect of Finance Charge
Receivables on each Date of Processing;
 

 
30

--------------------------------------------------------------------------------

 



(ii)           allocate to the Investor Holders an amount equal to the product
of (A) the Class C Investor Allocation Percentage on the Date of Processing of
such Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;
 
(iii)           allocate to the Investor Holders an amount equal to the product
of (A) the Class B Investor Allocation Percentage on the Date of Processing of
such Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;
 
(iv)           allocate to the Investor Holders an amount equal to the product
of (A) the Class M Investor Allocation Percentage on the Date of Processing of
such Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing; and
 
(v)           allocate to the Investor Holders an amount equal to the product of
(A) the Class A Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing.
 
(d)           During a Monthly Deposit Period, amounts allocated to the Investor
Holders pursuant to Sections 4.7(a), (b) and (c) during any Monthly Period need
not be deposited into the Collection Account or any Series Account prior to the
earlier of (i) the Business Day prior to the date on which such amounts are
needed to make any payment on a Refinancing Date or an Optional Amortization
Date, in which case such amounts shall be deposited only as required by Section
4(b) of this Series Supplement and (ii) the related Transfer Date, and when so
deposited, (x) may be deposited net of any amounts required to be distributed to
Transferor and the Servicer, if Comenity is Servicer and (y) shall be deposited
into the Finance Charge Account (in the case of Collections of Finance Charge
Receivables) and the Principal Account (in the case of Collections of Principal
Receivables (not including any Shared Principal Collections allocated to Series
2009-VFC1 pursuant to Section 4.15)), subject in either case to the proviso to
the next sentence.  At any other time, amounts so allocated to the Investor
Holders on each Date of Processing shall be deposited on that Date of Processing
into the Finance Charge Account (in the case of Collections of Finance Charge
Receivables) and the Principal Account (in the case of Collections of Principal
Receivables (not including any Shared Principal Collections allocated to Series
2009-VFC1 pursuant to Section 4.15)), provided that:  (w) so long as no draw has
been made on the Cash Collateral Account and no Early Amortization Event has
occurred with respect to each Monthly Period falling in the Revolving Period,
Collections of Finance Charge Receivables shall be deposited into the Finance
Charge Account only until such time as the aggregate amount so deposited equals
an amount (the “Target Amount”) equal to the product of (i) the sum of (A) the
amounts of Class A Monthly Interest, plus the Class M Monthly Interest, plus the
Class B Monthly Interest, plus the Class C Monthly Interest, plus the Class A
Senior Additional Amounts (if any), (B) if Comenity is not Servicer, the
Investor Servicing Fee due on
 

 
31

--------------------------------------------------------------------------------

 



the related Distribution Date, and (C) any amount required to be deposited in
the Cash Collateral Account on the related Transfer Date multiplied by (ii)
1.20; (x) with respect to each Monthly Period falling in the Revolving Period,
Collections of Principal Receivables allocated to the Investor Holders pursuant
to subsections 4.7(a)(ii), (iii) and (iv) shall be paid to Transferor (or, if
the Transferor Amount is less than the Specified Transferor Amount, deposited
into the Excess Funding Account); (y) with respect to any Monthly Period falling
in the Controlled Amortization Period, Collections of Principal Receivables
allocated to the Investor Holders pursuant to subsections 4.7(b)(ii) through (v)
are only required to be deposited into the Principal Account until the amount on
deposit in the Principal Account equals the sum of (i) the Controlled Payment
Amount for the related Transfer Date, plus (ii) the Unfunded Optional
Amortization Amount, if any, and any Collections of Principal Receivables in
excess of such amount shall be paid to the Transferor (or, if the Transferor
Amount is less than the Specified Transferor Amount, deposited into the Excess
Funding Account) and (z) with respect to any Monthly Period falling in the Early
Amortization Period, Collections of Principal Receivables allocated to the
Investor Holders pursuant to subsections 4.7(c)(ii) through (v) are only
required to be deposited into the Principal Account until the amount on deposit
in the Principal Account equals the Funded Amount, and any Collections of
Principal Receivables in excess of such amount shall be paid to the Transferor
(or, if the Transferor Amount is less than the Specified Transferor Amount,
deposited into the Excess Funding Account).
 
With respect to any Monthly Period when deposits of Collections of Finance
Charge Receivables into the Finance Charge Account are limited in accordance
with clause (x) of the preceding proviso, notwithstanding such limitation:
Collections of Finance Charge Receivables released to Transferor pursuant to
such clause (x) shall be deemed, for purposes of all calculations under this
Series Supplement, to have been applied to the items specified in subsection
4.11(a), to which such amounts would have been applied (and in the priority in
which they would have been applied) had such amounts been available in the
Finance Charge Account on such Transfer Date. Notwithstanding such clause (x)
above, if on any Business Day Servicer determines that the Target Amount for a
Monthly Period exceeds the Target Amount for that Monthly Period as previously
calculated by Servicer, then (x) Servicer shall (on the same Business Day)
inform Transferor of such determination, and (y) within two Business Days of
receiving such notice Transferor shall deposit into the Finance Charge Account
funds in an amount equal to the amount of Collections of Finance Charge
Receivables allocated to the Investor Holders for that Monthly Period but not
deposited into the Finance Charge Account due to the operation of such clause
(x) (but not in excess of the amount required so that the aggregate amount
deposited for the subject Monthly Period equals the Target Amount). In addition,
if on any Transfer Date the Transferor Amount will be less than the Specified
Transferor Amount after giving effect to all transfers and deposits on that
Transfer Date, Transferor shall, on that Transfer Date, deposit into the
Principal Account funds in an amount equal to the amounts of available funds
that are required to be treated as Investor Principal Collections pursuant to
Sections 4.11(a)(viii) - (xv) but are not available from funds in the Finance
Charge Account as a result of the operation of clause (x); and provided further
that, except as provided in the immediately preceding proviso, no funds shall be
required to be deposited to the Principal Account pursuant to Sections
4.11(a)(viii) – (xv) unless such funds are required to make payments pursuant to
Sections 4.11(c)(i) – (iv) on the related Transfer Date.
 

 
32

--------------------------------------------------------------------------------

 



(e)           On any date, Servicer may withdraw from the Collection Account or
any Series Account any amounts inadvertently deposited in such account that
should have not been so deposited.
 
SECTION 4.8                         Interest, Class A Non-Use Fee and
Breakage.  (a) Pursuant to the Class A Certificate Purchase Agreement, certain
Class A Ownership Interests may from time to time be divided into one or more
subdivisions (each, as further specified in the Class A Certificate Purchase
Agreement, a “Class A Funding Tranche”) which will accrue interest on different
bases.  For Class A Funding Tranches that accrue interest by reference to a
commercial paper rate or the London interbank offered rate, a specified period
(each, a “Fixed Period”) will be designated in the Class A Certificate Purchase
Agreement during which that Class A Funding Tranche will accrue interest at a
fixed rate.
 
In addition to Class A Monthly Interest, each Class A Holder (i) shall receive a
monthly commitment fee (a “Class A Non-Use Fee”) with respect to each
Distribution Period (or portion thereof) falling in the Revolving Period in an
amount specified for each Class A Ownership Interest in the Class A Fee Letter
(as defined in the Class A Certificate Purchase Agreement) and (ii) shall be
entitled to receive certain other amounts identified as Class A Additional
Amounts (such amounts, including Breakage Payments, being “Class A Additional
Amounts”) in the Class A Certificate Purchase Agreement.  Class A Additional
Amounts payable on any Distribution Date shall, so long as they equal less than
0.5% of the Weighted Average Class A Invested Amount over the related
Distribution Period, constitute “Class A Senior Additional Amounts.” Any Class A
Additional Amounts payable on any Distribution Date in excess of the foregoing
limitation shall constitute “Class A Subordinate Additional Amounts.”
 
(b)           If any distribution of principal is made with respect to any Class
A Funding Tranche with a Fixed Period and a fixed interest rate for such period
other than (i) on the last day of that Fixed Period or (ii) on a Distribution
Date during the Controlled Amortization Period, or if the Class A Funded Amount
of any Class A Ownership Interest is reduced by an Optional Amortization Amount
in an amount greater than the amount (if any) specified in the Certificate
Purchase Agreement with respect to that Class A Ownership Interest without the
applicable number (as specified in the Certificate Purchase Agreement) of
Business Days’ prior notice to the affected Class A Holder, and in either case
(i) the interest paid by the Class A Holder holding that Class A Funding Tranche
to providers of funds to it to fund that Class A Funding Tranche exceeds (ii)
returns earned by that Class A Holder through the last day of that Fixed Period
by redeployment of such funds in highly rated short-term money market
instruments, then, upon written notice (which notice shall be signed by an
officer of that Class A Holder with knowledge of and responsibility for such
matters and shall set forth in reasonable detail the basis for requesting the
amounts, and shall be conclusive with respect to the amounts calculated thereon,
absent manifest error) from such Class A Holder to Servicer, such Class A Holder
shall be entitled to receive additional amounts in the amount of such excess
(each, a “Breakage Payment”) on the Distribution Date on or immediately
succeeding the date such distribution of principal is made with respect to that
Class A Funding Tranche, so long as such written notice is received not later
than noon, New York City time, on the Transfer Date related to such Distribution
Date. For purposes of calculations under this paragraph, any payment received by
a Class A Holder later than noon, New York City time, on any day shall be deemed
to have been received on the next day.
 

 
33

--------------------------------------------------------------------------------

 



SECTION 4.9                       Determination of Monthly Principal.  (a) The
amount of monthly principal (“Class A Monthly Principal”) distributable from the
Principal Account with respect to the Class A Certificates (i) on each Transfer
Date, beginning with the Transfer Date in the month following the month in which
the Controlled Amortization Period begins (unless an Early Amortization Period
shall have commenced prior to such Transfer Date) shall be the least of:  (x)
the Class A Pro Rata Percentage of the Available Investor Principal Collections
on deposit in the Principal Account with respect to such Transfer Date, (y) the
Class A Pro Rata Percentage of the Controlled Payment Amount for such Transfer
Date plus the Class A Pro Rata Percentage of the Unfunded Optional Amortization
Amount, if any, for such Transfer Date and (z) the Class A Invested Amount
(after giving effect to all reductions thereof on such Transfer Date pursuant to
Sections 4.12 and 4.14), (ii) on each Transfer Date beginning with the Transfer
Date in the month following the month in which the Early Amortization Period
begins, the lesser of (x) the Available Investor Principal Collections on
deposit in the Principal Account with respect to such Transfer Date and (y) the
Class A Invested Amount (after giving effect to all reductions thereof on such
Transfer Date pursuant to Sections 4.12 and 4.14), and (iii) on each Transfer
Date, beginning with the Transfer Date in the month following the month in which
the Mandatory Limited Amortization Period begins and on the Transfer Date in the
month in which Controlled Amortization Period begins (unless an Early
Amortization Period shall have commenced prior to the end of the month
immediately preceding such Transfer Date), shall be equal to the least of (x)
the Available Investor Principal Collections on deposit in the Principal Account
with respect to such Transfer Date, (y) prior to the Non-Renewing Purchaser
Scheduled Distribution Date, the Mandatory Limited Payment Amount for such
Transfer Date and (z) the Non-Renewing Purchaser Funded Amount.
 
(b)           The amount of monthly principal (“Class M Monthly Principal”)
distributable from the Principal Account with respect to the Class M
Certificates (i) on each Transfer Date beginning with the Transfer Date in the
month following the month in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to such Transfer
Date) shall be the least of:  (x) the Class M Pro Rata Percentage of the
Available Investor Principal Collections on deposit in the Principal Account
with respect to such Transfer Date, (y) the Class M Pro Rata Percentage of the
Controlled Payment Amount for such Transfer Date plus the Class M Pro Rata
Percentage of the Unfunded Optimal Amortization Amount, if any, for such
Transfer Date, and (z) the Class M Invested Amount (after giving effect to all
reductions thereof on such Transfer Date pursuant to Sections 4.12 and 4.14),
and (ii) on each Transfer Date beginning with the Transfer Date in the month
following the month in which the Early Amortization Period begins, the least of
(x) the excess of the Available Investor Principal Collections on deposit in the
Principal Account with respect to such Transfer Date over the Available Investor
Principal Collections applied to Class A Monthly Principal on such Transfer
Date, and (y) the Class M Invested Amount (after giving effect to all reductions
thereof on such Transfer Date pursuant to Sections 4.12 and 4.14).
 
(c)           The amount of monthly principal (“Class B Monthly Principal”)
distributable from the Principal Account with respect to the Class B
Certificates shall be, on each Transfer Date beginning with the first Transfer
Date in the month following the month in which the Controlled Amortization
Period begins (unless an Early Amortization Period shall have commenced prior to
such Transfer Date) shall be the least of:  (x) the Class B Pro Rata Percentage
of the Available Investor Principal Collections on deposit in the Principal
Account
 

 
34

--------------------------------------------------------------------------------

 



with respect to such Transfer Date, (y) the Class B Pro Rata Percentage of the
Controlled Payment Amount for such Transfer Date plus the Class B Pro Rata
Percentage of the Unfunded Optional Amortization Amount, if any, for such
Transfer Date and (z) the Class B Invested Amount (after giving effect to all
reductions thereof on such Transfer Date pursuant to Sections 4.12 and 4.14) and
(ii) on each Transfer Date beginning with the Transfer Date in the month
following the month in which the Early Amortization Period begins, the least of
(x) the excess of the Available Investor Principal Collections on deposit in the
Principal Account with respect to such Transfer Date over the Available Investor
Principal Collections applied to Class A Monthly Principal and Class M Monthly
Principal on such Transfer Date, and (y) the Class B Invested Amount (after
giving effect to all reductions thereof on such Transfer Date pursuant to
Sections 4.12 and 4.14).
 
(d)           The amount of monthly principal (“Class C Monthly Principal”)
distributable from the Principal Account with respect to the Class C
Certificates (i) on each Transfer Date beginning with the first Transfer Date in
the month following the month in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to such Transfer
Date) shall be the least of:  (x) the Class C Pro Rata Percentage of the
Available Investor Principal Collections on deposit in the Principal Account
with respect to such Transfer Date, (y) the Class C Pro Rata Percentage of the
Controlled Payment Amount for such Transfer Date plus the Class C Pro Rata
Percentage of the Unfunded Optional Amortization Amount, if any, for such
Transfer Date and (z) the Class C Invested Amount (after giving effect to all
reductions thereof on such Transfer Date pursuant to Sections 4.12 and 4.14) and
(ii) on each Transfer Date beginning with the Transfer Date in the month
following the month in which the Early Amortization Period begins, the least of
(x) the excess of the Available Investor Principal Collections on deposit in the
Principal Account with respect to such Transfer Date over the Available Investor
Principal Collections applied to Class A Monthly Principal, Class M Monthly
Principal and Class C Monthly Principal on such Transfer Date, and (y) the Class
C Invested Amount (after giving effect to all reductions thereof on such
Transfer Date pursuant to Sections 4.12 and 4.14).
 
(e)           Notwithstanding anything to the contrary in this Section 4.9, on
the date hereof, accrued interest on the Class A Certificates held by Credit
Suisse AG, New York Branch shall be payable to Credit Suisse AG, New York
Branch, as a Class A Funding Agent.  The Servicer shall instruct the Trustee to
withdraw funds from the Finance Charge Account on the date hereof in an amount
equal to all interest accrued on the Class A Certificate held by Credit Suisse
AG, New York Branch through (but excluding) the date hereof and to pay such
amount to Credit Suisse AG, New York Branch.
 
SECTION 4.10                       Coverage of Required Amount.  (a)  On or
before each Determination Date, Servicer shall determine the amount (the “Class
A Required Amount”) for the related Transfer Date, if any, by which the sum of
(i) the Class A Monthly Interest for the related Distribution Period, plus (ii)
the Class A Non-Use Fee, if any, for the related Distribution Period, plus (iii)
the Class A Senior Additional Amounts, if any, for the related Transfer Date,
plus (iv) the Investor Servicing Fee for the prior Monthly Period, plus (v) any
Class A Non-Use Fee, Class A Senior Additional Amounts and the Investor
Servicing Fee included in the Class A Required Amount for any prior Transfer
Date but not yet paid exceeds the Available Funds for the related Monthly
Period.  The “Class A Monthly Interest” for any Distribution Period shall
 

 
35

--------------------------------------------------------------------------------

 



equal the aggregate amount of interest that accrued over that Distribution
Period on each Class A Funding Tranche, plus the aggregate amount of interest
that accrued over any prior Distribution Period on any Class A Funding Tranche
and has not yet been paid, plus additional interest (to the extent permitted by
law) on such overdue amounts at the Class A Certificate Rate (as defined in the
Class A Certificate Purchase Agreement) applicable to the related Class A
Ownership Interest during that Distribution Period, all as determined by
Servicer on the related Determination Date. For purposes of such determination,
Servicer shall rely upon information provided by the various Class A Funding
Agents pursuant to the Class A Certificate Purchase Agreement. The interest
accrued on any Class A Funding Tranche for any Distribution Period shall be
equal the product of the Weighted Average Class A Funded Amount for that Class A
Funding Tranche, the applicable Funding Rate (as defined in the Class A
Certificate Purchase Agreement) and the applicable Day Count Fraction.
 
(b)           If the Class A Required Amount for such Transfer Date is greater
than zero, (i) Servicer shall give written notice to Trustee of such positive
Class A Required Amount on or before such Transfer Date and (ii) the Available
Cash Collateral Amount in an amount equal to the Class A Required Amount, to the
extent available for such purpose in accordance with Section 4.17(c), shall be
distributed from the Cash Collateral Account on such Transfer Date pursuant to
Section 4.17(c) to cover any deficiency in payments pursuant to Sections
4.11(a)(i) – (iv), in the order of priority specified in Section 4.11(a).  If
the Class A Required Amount for such Transfer Date exceeds the Available Cash
Collateral Amount with respect to such Transfer Date, Reallocated Principal
Collections with respect to the prior Monthly Period shall be applied as
specified in Section 4.14.
 
(c)           On or before each Transfer Date, Servicer shall determine the
amount (the “Class M Required Amount”), if any, by which the sum of (i) the
Class M Monthly Interest for the related Distribution Period, plus (ii) any
Class M Monthly Interest included in the Class M Required Amount for any prior
Transfer Date but not yet paid, exceeds the funds applied to pay such amounts
pursuant to Section 4.11(a)(v) for the related Monthly Period. The “Class M
Monthly Interest” for any Distribution Period shall equal the aggregate amount
of interest that accrued over that Distribution Period on the Class M Funded
Amount, plus the aggregate amount of interest that accrued over any prior
Distribution Period on the Class M Funded Amount and has not yet been paid, plus
additional interest (to the extent permitted by law) on such overdue amounts at
the Class M Certificate Rate (as defined in the Class M Certificate Purchase
Agreement), all as calculated by Servicer in accordance with the Class M
Certificate Purchase Agreement on the related Determination Date. For purposes
of such determination, Servicer shall rely upon information provided by the
Class M Holders pursuant to the Class M Certificate Purchase Agreement.
 
(d)           If the Class M Required Amount for such Transfer Date is greater
than zero, (i) Servicer shall give written notice to Trustee of such positive
Class M Required Amount on or before such Transfer Date and (ii) the Available
Cash Collateral Amount in an amount equal to the Class M Required Amount for
such Transfer Date, to the extent available for such purpose in accordance with
Section 4.17(c), shall be distributed from the Cash Collateral Account on such
Transfer Date pursuant to Section 4.17(c) to cover any deficiency in payments
pursuant to Section 4.11(a)(v).  If the Class M Required Amount for such
Transfer Date exceeds the amount of the Available Cash Collateral Amount with
respect to such Transfer Date, Reallocated
 

 
36

--------------------------------------------------------------------------------

 



Principal Collections with respect to the prior Monthly Period shall be applied
as specified in Section 4.14.
 
(e)           On or before each Transfer Date, Servicer shall determine the
amount (the “Class B Required Amount”), if any, by which the sum of (i) the
Class B Monthly Interest for the related Distribution Period, plus (ii) any
Class B Monthly Interest included in the Class B Required Amount for any prior
Transfer Date but not yet paid, exceeds the funds applied to pay such amounts
pursuant to Section 4.11(a)(vi) for the related Monthly Period. The “Class B
Monthly Interest” for any Distribution Period shall equal the aggregate amount
of interest that accrued over that Distribution Period on each Class B Funded
Amount, plus the aggregate amount of interest that accrued over any prior
Distribution Period on the Class B Funded Amount and has not yet been paid, plus
additional interest (to the extent permitted by law) on such overdue amounts at
the Class B Certificate Rate (as defined in the Class B Certificate Purchase
Agreement), all as calculated by Servicer in accordance with the Class B
Certificate Purchase Agreement on the related Determination Date. For purposes
of such determination, Servicer shall rely upon information provided by the
Class B Holders pursuant to the Class B Certificate Purchase Agreement.
 
(f)           If the Class B Required Amount for such Transfer Date is greater
than zero, (i) Servicer shall give written notice to Trustee of such positive
Class B Required Amount on or before such Transfer Date and (ii) the Available
Cash Collateral Amount in an amount equal to the Class B Required Amount, to the
extent available for such purpose in accordance with Section 4.17(c), shall be
distributed from the Cash Collateral Account on such Transfer Date pursuant to
Section 4.17(c) to cover any deficiency in payments pursuant to
Section 4.11(a)(vi).  If the Class B Required Amount for such Transfer Date
exceeds the amount of the Available Cash Collateral Amount with respect to such
Transfer Date, Reallocated Principal Collections with respect to the prior
Monthly Period shall be applied as specified in Section 4.14.
 
(g)           On or before each Transfer Date, Servicer shall determine the
amount (the “Class C Required Amount”), if any, by which the sum of (i) the
Class C Monthly Interest for the related Distribution Period, plus (ii) any
Class C Monthly Interest included in the Class C Required Amount for any prior
Transfer Date but not yet paid, exceeds the funds applied to pay such amounts
pursuant to Section 4.11(a)(vii) for the related Monthly Period. The “Class C
Monthly Interest” for any Distribution Period shall equal the aggregate amount
of interest that accrued over that Distribution Period on each Class C Funded
Amount, plus the aggregate amount of interest that accrued over any prior
Distribution Period on the Class C Funded Amount and has not yet been paid, plus
additional interest (to the extent permitted by law) on such overdue amounts at
the Class C Certificate Rate (as defined in the Class C Certificate Purchase
Agreement), all as calculated by Servicer in accordance with the Class C
Certificate Purchase Agreement on the related Determination Date. For purposes
of such determination, Servicer shall rely upon information provided by the
Class C Holders pursuant to the Class C Certificate Purchase Agreement.
 
(h)           If the Class C Required Amount for such Transfer Date is greater
than zero,  Servicer shall give written notice to Trustee of such positive
Class C Required Amount on or before such Transfer Date and (ii) the Available
Cash Collateral Amount in an amount equal to the Class C Required Amount, to the
extent available for such purpose in accordance with
 

 
37

--------------------------------------------------------------------------------

 



Section 4.17(c), shall be distributed from the Cash Collateral Account on such
Transfer Date pursuant to Section 4.17(c) to cover any deficiency in payments
pursuant to Section 4.11(a)(vii).
 
SECTION 4.11                       Monthly Payments.  On or before each
Determination Date, Servicer shall instruct Trustee in writing (which writing
shall be substantially in the form of Exhibit B) to withdraw, and Trustee,
acting in accordance with such instructions, shall withdraw on the related
Transfer Date or the related Distribution Date, as applicable, to the extent of
available funds, the amounts required to be withdrawn from the Finance Charge
Account, the Principal Account and the Distribution Account as follows:
 
(a)           An amount equal to the Available Funds for the related Monthly
Period will be distributed on each Transfer Date, to the extent available, in
the following priority:
 
(i)           an amount equal to the unpaid Class A Monthly Interest shall be
deposited by Trustee into the Distribution Account for distribution to the Class
A Holders in accordance with Section 5.1;
 
(ii)          an amount equal to the unpaid Class A Non-Use Fee, if any, for the
related Distribution Period plus any Class A Non-Use Fee due but not paid to the
Class A Holders on any prior Distribution Date shall be deposited by Trustee
into the Distribution Account for distribution to the Class A Holders in
accordance with Section 5.1;
 
(iii)         an amount equal to the Class A Senior Additional Amounts, if any,
for the related Distribution Period plus any Class A Senior Additional Amounts
due but not paid to the Class A Holders on any prior Distribution Date shall be
deposited by Trustee into the Distribution Account for distribution to the Class
A Holders in accordance with Section 5.1;
 
(iv)         an amount equal to the Investor Servicing Fee for such Transfer
Date plus any Investor Servicing Fee due but not paid to Servicer on any prior
Transfer Date shall be distributed to Servicer;
 
(v)          an amount equal to the unpaid Class M Monthly Interest shall be
deposited by Trustee into the Distribution Account for distribution to the Class
M Holders in accordance with Section 5.1;
 
(vi)         an amount equal to the unpaid Class B Monthly Interest shall be
deposited by Trustee into the Distribution Account for distribution to the Class
B Holders in accordance with Section 5.1;
 
(vii)        an amount equal to the unpaid Class C Monthly Interest shall be
deposited by Trustee into the Distribution Account for distribution to the Class
C Holders in accordance with Section 5.1;
 
(viii)       an amount equal to the Class A Investor Default Amount, if any, for
the preceding Monthly Period shall be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;
 

 
38

--------------------------------------------------------------------------------

 



(ix)          an amount equal to the aggregate amount of reductions to the Class
A Invested Amount pursuant to Section 4.12 that have not been previously
reimbursed will be treated as a portion of Investor Principal Collections and,
subject to Section 4.7(d), deposited into the Principal Account on such Transfer
Date;
 
(x)           an amount equal to the Class M Investor Default Amount, if any,
for the preceding Monthly Period shall be treated as a portion of Investor
Principal Collections and, subject to Section 4.7(d), deposited into the
Principal Account on such Transfer Date;
 
(xi)          an amount equal to the aggregate amount of reductions to the Class
M Invested Amount pursuant to Sections 4.12 and 4.14 that have not been
previously reimbursed will be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;
 
(xii)         an amount equal to the Class B Investor Default Amount, if any,
for the preceding Monthly Period shall be treated as a portion of Investor
Principal Collections and, subject to Section 4.7(d), deposited into the
Principal Account on such Transfer Date;
 
(xiii)        an amount equal to the aggregate amount of reductions to the Class
B Invested Amount (pursuant to Sections 4.12 and 4.14) that have not been
previously reimbursed will be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;
 
(xiv)        an amount equal to the Class C Investor Default Amount, if any, for
the preceding Monthly Period shall be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;
 
(xv)         an amount equal to the aggregate amount of reductions to the Class
C Invested Amount pursuant to Sections 4.12 and 4.13) that have not been
previously reimbursed will be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;
 
(xvi)        first, an amount up to the excess, if any, of the Required Cash
Collateral Amount (determined after all deposits, withdrawals, reductions,
payments and adjustments to be made with respect to such date) over the
Available Cash Collateral Amount (without going effect to any deposit made on
such date hereunder) shall be deposited in the Cash Collateral Account and,
second, an amount equal to the excess of the Spread Account Cap over the Spread
Account Amount shall be deposited into the Spread Account;
 
(xvii)       an amount equal to the aggregate Class A Subordinate Additional
Amounts shall be deposited by Trustee into the Distribution Account for
distribution to the Class A Holders in accordance with Section 5.1;
 

 
39

--------------------------------------------------------------------------------

 



(xviii)           an amount equal to all other amounts due under the Class M
Certificate Purchase Agreement shall be distributed in accordance with the Class
M Certificate Purchase Agreement;
 
(xix)           an amount equal to all other amounts due under the Class B
Certificate Purchase Agreement shall be distributed in accordance with the Class
B Certificate Purchase Agreement;
 
(xx)           an amount equal to all other amounts due under the Class C
Certificate Purchase Agreement shall be distributed in accordance with the Class
C Certificate Purchase Agreement; and
 
(xxi)           the balance, if any, after giving effect to the payments made
pursuant to clauses (i) through (xx) shall constitute “Excess Finance Charge
Collections” to be applied with respect to other Series in accordance with
Section 4.5.
 
In the event of any shortfall in the amount of the Available Funds available for
distribution in respect of Class A Monthly Interest, Class A Non-Use Fee or
Class A Senior Additional Amounts or Class A Subordinate Additional Amounts, (a)
Available Funds shall be allocated ratably to each Class A Ownership Interest in
accordance with its Class A Funded Amount and (b) any Available Funds allocated
pursuant to the immediately preceding clause (a) to any Class A Ownership
Interest in excess of the Class A Monthly Interest, Class A Non-Use Fee, Class A
Senior Additional Amounts or Class A Subordinate Additional Amounts for such
Class A Ownership Interest shall be reallocated to each Class A Ownership
Interest that has a remaining shortfall in the Available Funds allocated to it
pursuant to such clause (a) in order to cover its unpaid Class A Monthly
Interest, Class A Non-Use Fee, Class A Senior Additional Amounts or Class A
Subordinate Additional Amounts, which reallocation shall be made ratably in
accordance with the Class A Funded Amounts of all such remaining Class A
Ownership Interests;
 
(b)           On each Transfer Date during the Revolving Period and on the
Transfer Date in the month in which the Controlled Amortization Period
commences, an amount equal to the Available Investor Principal Collections for
such Transfer Date shall be treated as Shared Principal Collections; provided,
however, during any Mandatory Limited Amortization Period and on the
Non-Renewing Purchaser Scheduled Distribution Date, an amount equal to the
Available Investor Principal Collections for the related month shall be
distributed or deposited in the following order of priority:
 
(i)           an amount equal to the Class A Monthly Principal shall be
deposited into the Distribution Account on such Transfer Date for payment to the
Class A Holder for each Class A Ownership Interest that is a Non-Renewing
Ownership Group, on a pro rata basis, until the Non-Renewing Purchaser Funded
Amount has been reduced to zero; and
 
(ii)           the balance shall be treated as Shared Principal Collections.
 
(c)           On each Transfer Date following a Monthly Period falling in a
Fixed Allocation Period, an amount equal to the Available Investor Principal
Collections for the related Monthly Period (including any amounts in the Excess
Funding Account allocable to Series 2009-VFC1 in
 

 
40

--------------------------------------------------------------------------------

 



accordance with Sections 4.2 and 4.15(d)) will be distributed on each Transfer
Date, to the extent available, in the following priority:
 
(i)           an amount equal to the Class A Monthly Principal for such Transfer
Date shall be deposited into the Distribution Account to be distributed by
Trustee, in accordance with Section 5.1, to the Class A Holders on the
corresponding Distribution Date;
 
(ii)           an amount equal to the Class M Monthly Principal for such
Transfer Date shall be deposited into the Distribution Account to be distributed
by Trustee, in accordance with Section 5.1, to the Class M Holders on the
corresponding Distribution Date;
 
(iii)           an amount equal to the Class B Monthly Principal for such
Transfer Date shall be deposited into the Distribution Account to be distributed
by Trustee, in accordance with Section 5.1, to the Class B Holders on the
corresponding Distribution Date;
 
(iv)           an amount equal to the Class C Monthly Principal for such
Transfer Date shall be deposited into the Distribution Account to be distributed
by Trustee, in accordance with Section 5.1, to the Class C Holders on the
corresponding Distribution Date; and
 
(v)           an amount equal to the excess, if any, of (A) the Available
Investor Principal Collections over (B) the applications specified in Sections
4.11(c)(i), (ii), (iii) and (iv) shall be treated as Shared Principal
Collections.
 
SECTION 4.12                        Investor Charge-Offs.  (a) On or before each
Transfer Date, Servicer shall calculate the Class A Investor Default Amount. If,
on any Transfer Date, the Class A Investor Default Amount for the prior Monthly
Period exceeds the Available Funds allocated with respect thereto pursuant to
Section 4.11(a)(viii), the Class C Invested Amount will be reduced by the amount
of such excess.  If such reduction would cause the Class C Invested Amount
(after giving effect to reductions for any Class C Investor Charge-Offs and
Reallocated Principal Collections on such Transfer Date) to be a negative
number, the Class C Invested Amount will be reduced to zero and the Class B
Invested Amount will be reduced by the amount by which the Class C Invested
Amount would have been reduced below zero.  If such reduction would cause the
Class B Invested Amount (after giving effect to reductions for any Class B
Investor Charge-Offs and Reallocated Principal Collections on such Transfer
Date) to be a negative number, the Class B Invested Amount will be reduced to
zero and the Class M Invested Amount will be reduced by the amount by which the
Class B Invested Amount would have been reduced below zero.  If such reduction
would cause the Class M Invested Amount (after giving effect to reductions for
any Class M Investor Charge-Offs and Reallocated Principal Collections on such
Transfer Date) to be a negative number, the Class A Invested Amount will be
reduced by the amount by which the Class M Invested Amount would have been
reduced below zero, but not by more than the Class A Investor Default Amount for
such Transfer Date (a “Class A Investor Charge-Off”). If the Class A Invested
Amount has been reduced by the amount of any Class A Investor Charge-Offs, it
will be reimbursed on any Transfer Date (but not by an amount
 

 
41

--------------------------------------------------------------------------------

 



in excess of the aggregate Class A Investor Charge-Offs) by the amount of
Available Funds allocated and available for such purpose, pursuant to Section
4.11(a)(ix).
 
(b)           On or before each Transfer Date, Servicer shall calculate the
Class M Investor Default Amount. If, on any Transfer Date, the Class M Investor
Default Amount for the prior Monthly Period exceeds the Available Funds
allocated with respect thereto pursuant to Section 4.11(a)(x), the Class C
Invested Amount will be reduced by the amount of such excess.  If such reduction
would cause the Class C Invested Amount (after giving effect to reductions for
any Class C Investor Charge-Offs and Reallocated Principal Collections and
reductions pursuant to Section 4.12(a) on such Transfer Date) to be a negative
number, the Class C Invested Amount will be reduced to zero and the Class B
Invested Amount will be reduced by the amount by which the Class C Invested
Amount would have been reduced below zero.  If such reduction would cause the
Class B Invested Amount (after giving effect to reductions for any Class B
Investor Charge-Offs and Reallocated Principal Collections and reductions
pursuant to Section 4.12(a) on such Transfer Date) to be a negative number, the
Class B Invested Amount will be reduced to zero and the Class M Invested Amount
will be reduced by the amount by which the Class B Invested Amount would have
been reduced below zero, but not by more than the Class M Investor Default
Amount for such Transfer Date (a “Class M Investor Charge-Off”). If the Class M
Invested Amount has been reduced by the amount of any Class M Investor
Charge-Offs, it will be reimbursed on any Transfer Date (but not by an amount in
excess of the aggregate Class M Investor Charge-Offs) by the amount of Available
Funds allocated and available for such purpose, pursuant to Section 4.11(a)(xi).
 
(c)           On or before each Transfer Date, Servicer shall calculate the
Class B Investor Default Amount.  If, on any Transfer Date, the Class B Investor
Default Amount for the prior Monthly Period exceeds the amount of Available
Funds allocated with respect thereto pursuant to Section 4.11(a)(xii), the Class
C Invested Amount will be reduced by the amount of such excess.  If such
reduction would cause the Class C Invested Amount (after giving effect to
reductions for any Class C Investor Charge-Offs and Reallocated Principal
Collections and reductions pursuant to Sections 4.12(a) and (b) for such
Transfer Date) to be a negative number, the Class C Invested Amount will be
reduced to zero and the Class B Invested Amount will be reduced by the amount by
which the Class C Invested Amount would have been reduced below zero, but not by
more than the Class B Investor Default Amount for such Transfer Date (a “Class B
Investor Charge-Off”).  The Class B Invested Amount will thereafter be
reimbursed on any Transfer Date by the amount of the Available Funds allocated
and available for that purpose as described under Section 4.11(a)(xiii).
 
(d)           On or before each Transfer Date, Servicer shall calculate the
Class C Investor Default Amount. If, on any Transfer Date, the Class C Investor
Default Amount for the prior Monthly Period exceeds the Available Funds
allocated with respect thereto pursuant to Section 4.11(a)(xiv), the Class C
Invested Amount will be reduced by the amount of such excess (a “Class C
Investor Charge-Off”).  The Class C Invested Amount will thereafter be
reimbursed on any Transfer Date (but not by an amount in excess of the aggregate
Class C Investor Charge-Offs) by the amount of Available Funds allocated and
available for such purpose, pursuant to Section 4.11(a)(xv).
 
SECTION 4.13                        [Reserved].
 

 
42

--------------------------------------------------------------------------------

 



SECTION 4.14                      Reallocated Principal Collections.  On or
before each Transfer Date, Servicer shall instruct Trustee in writing (which
writing shall be substantially in the form of Exhibit B) to, and Trustee in
accordance with such instructions shall, withdraw Reallocated Principal
Collections with respect to such Transfer Date from the Principal Account, in an
amount equal to the sum of the Class A Required Amount, if any, plus the Class M
Required Amount, if any, plus the Class B Required Amount, if any, with respect
to such Transfer Date (in each case after giving effect to the application of
funds on deposit in the Cash Collateral Account in accordance with Section
4.17(c)) and such Reallocated Principal Collections shall be applied to fund any
deficiency pursuant to and in the priority set forth in Section 4.11.  On each
Transfer Date, the Class C Invested Amount shall be reduced by the amount of
Reallocated Principal Collections applied on such Transfer Date.  If such
reduction would cause the Class C Invested Amount (after giving effect to any
Class C Investor Charge-Offs for such Transfer Date) to be a negative number,
the Class C Invested Amount shall be reduced to zero and the Class B Invested
Amount shall be reduced by the amount by which the Reallocated Principal
Collections applied on such Transfer Date exceed the Class C Invested Amount
(after giving effect to any Class C Investor Charge-Offs for such Transfer
Date).  If such reduction would cause the Class B Invested Amount (after giving
effect to any Class B Investor Charge-Offs for such Transfer Date) to be a
negative number, the Class B Invested Amount shall be reduced to zero and the
Class M Invested Amount shall be reduced by the amount by which the Reallocated
Principal Collections applied on such Transfer Date exceed the Class B Invested
Amount (after giving effect to any Class B Investor Charge-Offs for such
Transfer Date).
 
SECTION 4.15                        Shared Principal Collections; Amounts
Transferred from the Excess Funding Account to the Principal Account.  (a)  The
amount of Shared Principal Collections allocable to Series 2009-VFC1 on any
Transfer Date shall be applied as Available Investor Principal Collections
pursuant to Section 4.11 and, pursuant to such Section 4.11, shall be deposited
in the Distribution Account or distributed in accordance with the Certificate
Purchase Agreements.
 
(b)           Shared Principal Collections allocable to Series 2009-VFC1 with
respect to any Transfer Date means an amount equal to the Principal Shortfall,
if any, with respect to Series 2009-VFC1 for such Transfer Date; provided that
if the aggregate amount of Shared Principal Collections for all Series in Group
One for such Transfer Date is less than the Cumulative Principal Shortfall for
such Transfer Date, then Shared Principal Collections allocable to Series
2009-VFC1 on such Transfer Date shall equal the product of (i) Shared Principal
Collections for all Series in Group One for such Transfer Date and (ii) a
fraction, the numerator of which is the Principal Shortfall with respect to
Series 2009-VFC1 for such Transfer Date and the denominator of which is the
Cumulative Principal Shortfall for such Transfer Date.
 
(c)           [Reserved]
 
(d)           The aggregate amount allocable to Series 2009-VFC1 which shall be
required to be transferred from the Excess Funding Account into the Principal
Account with respect to any Transfer Date in a Fixed Allocation Period
(commencing with the Transfer Date in the first calendar month after the
calendar month in which the Fixed Allocation Period begins) shall equal the
Principal Shortfall, if any, with respect to Series 2009-VFC1 for such Transfer
Date minus the amount of Shared Principal Collections allocated to Series
2009-VFC1 from other Series in
 

 
43

--------------------------------------------------------------------------------

 



Group One on that Transfer Date; provided that if the aggregate amount required
to be withdrawn from the Excess Funding Account pursuant to Section 4.2 for all
Series (in each case, whether or not included in Group One) for such Transfer
Date is less than the amount on deposit in the Excess Funding Account, then the
aggregate amount allocable to Series 2009-VFC1 and required to be transferred on
such Transfer Date shall equal the product of (i) the amount on deposit in the
Excess Funding Account and (ii) a fraction, (A) the numerator of which is (A)
the Principal Shortfall with respect to Series 2009-VFC1 for such Transfer Date
minus the amount of Shared Principal Collections allocated to Series 2009-VFC1
from other Series in Group One on that Transfer Date and (B) the denominator of
which is the aggregate amount required to be withdrawn from the Excess Funding
Account pursuant to Section 4.2 for all Series for such Transfer Date.
 
SECTION 4.16                        Finance Charge Account, Principal Account
and Distribution Account.
 
(a)           Trustee shall establish and maintain with an Eligible Institution,
which may be Trustee, in the name of the Trust, on behalf of the Trust , as
Series Accounts for the benefit of the Investor Holders, three segregated trust
accounts with the corporate trust department of such Eligible Institution (the
“Finance Charge Account”, the “Principal Account” and the “Distribution
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Investor Holders.  Trustee shall possess
all right, title and interest in all funds on deposit from time to time in the
Finance Charge Account, the Principal Account and the Distribution Account and
in all proceeds thereof. The Finance Charge Account, the Principal Account and
the Distribution Account shall be under the sole dominion and control of Trustee
for the benefit of the Investor Holders.  If at any time the institution holding
the Finance Charge Account, the Principal Account and the Distribution Account
ceases to be an Eligible Institution, Transferor shall notify Trustee, and
Trustee upon being notified (or Servicer on its behalf) shall, within
10 Business Days, establish a new Finance Charge Account, a new Principal
Account and a new Distribution Account meeting the conditions specified above
with an Eligible Institution, and shall transfer any cash or any investments to
such new Finance Charge Account, Principal Account and Distribution Account.
Trustee, at the direction of Servicer, shall make withdrawals from the Finance
Charge Account, the Principal Account and the Distribution Account from time to
time, in the amounts and for the purposes set forth in this Series Supplement
and the Agreement. Trustee at all times shall maintain accurate records
reflecting each transaction in the Finance Charge Account, the Principal Account
and the Distribution Account and that the funds held therein shall at all times
be held in trust for the benefit of the Investor Holders.
 
(b)           Funds on deposit in the Finance Charge Account and the Principal
Account shall be invested at the specific written direction of Servicer by
Trustee in Eligible Investments. Funds on deposit in the Finance Charge Account
and Principal Account on any Transfer Date, after giving effect to any
withdrawals from the Principal Account on such Transfer Date, shall be invested
in such investments that will mature so that such funds will be available for
withdrawal on or prior to the following Transfer Date. The Trustee shall
maintain for the benefit of the Investor Holders possession of the negotiable
instruments or securities, if any, evidencing such Eligible Investments. Gains
from such Eligible Investments shall be deposited into the Finance Charge
Account and be treated as Finance Charge Receivables for purposes of this Series
 

 
44

--------------------------------------------------------------------------------

 



Supplement. No Eligible Investment shall be disposed of prior to its maturity
unless prior to the maturity of such Eligible Investment, a default occurs in
the payment of principal, interest or any other amount with respect to such
Eligible Investment. On each Distribution Date, all interest and other
investment earnings (net of losses and investment expenses) on funds on deposit
in the Finance Charge Account and the Principal Account shall be treated as
Collections of Finance Charge Receivables allocable to Series 2009-VFC1 with
respect to the last day of the related Monthly Period.
 
SECTION 4.17                        Cash Collateral Account.  (a)  Servicer
shall establish and maintain with an Eligible Institution, which, initially
shall be the Trustee, in the name of Trustee, as a Series Account on behalf of
the Investor Holders, a segregated trust account (the “Cash Collateral Account”)
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Investor Holders.  In order to provide for the
prompt payment to the Investor Holders, to assure availability of the amounts
maintained in the Cash Collateral Account and as security for the performance by
the Transferor of its obligations hereunder, Transferor, on behalf of itself and
its successors and assigns, and solely for the purpose of providing for payment
of distributions provided for in Section 4.17(c), hereby grants a security
interest in and pledges to the Trustee and its successors and assigns, all
right, title and interest in and to the Cash Collateral Account and all proceeds
of the foregoing, including all securities, investments, general intangibles,
financial assets and investment property from time to time credited to and any
security entitlement to the Cash Collateral Account subject to the limitations
set forth below (all of the foregoing, subject to the limitations set forth in
this section, the “Cash Collateral Account Property”), to have and to hold all
the aforesaid property, rights and privileges unto Trustee, its successors and
assigns, in trust for the uses and purpose, and subject to the terms and
provisions, set forth in this Section.  Trustee hereby acknowledges such
transfer and accepts the trust hereunder and shall hold and distribute the Cash
Collateral Account Property in accordance with the terms of this
Section.  Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Cash Collateral Account and in all proceeds
thereof.  The Cash Collateral Account shall be under the sole dominion and
control of Trustee for the benefit of the Investor Holders.  If at any time an
Eligible Institution holding the Cash Collateral Account ceases to be an
Eligible Institution, Transferor shall notify Trustee, and Trustee upon being
notified (or Servicer on its behalf) shall within 10 Business Days establish a
new Cash Collateral Account meeting the conditions specified above, and shall
transfer any cash or any investments to such new Cash Collateral
Account.  Trustee, at the direction of Servicer, shall make deposits to and
withdrawals from the Cash Collateral Account in the amounts and at the times set
forth in this Series Supplement.  All withdrawals from the Cash Collateral
Account shall be made in the priority set forth below.
 
(b)           Funds on deposit in the Cash Collateral Account from time to time
shall be invested and/or reinvested at the specific written direction of
Servicer by Trustee in Eligible Investments that will mature so that such funds
will be available for withdrawal on the following Transfer Date.  No Eligible
Investment shall be disposed of prior to its maturity unless prior to the
maturity of such Eligible Investment, a default occurs in the payment of
principal, interest or any other amount with respect to such Eligible
Investment.  Trustee shall maintain for the benefit of the Investor Holders
possession of the negotiable instruments or securities, if any, evidencing such
Eligible Investments.  On each Transfer Date, all interest and earnings (net of
losses and investment expenses) accrued since the preceding Transfer Date on
funds on deposit in the Cash
 

 
45

--------------------------------------------------------------------------------

 



Collateral Account shall be treated as Collections of Finance Charge Receivables
allocated to the Invested Amount and shall be part of Available Funds for such
Transfer Date.  For purposes of determining the availability of funds or the
balances in the Cash Collateral Account for any reason under this Series
Supplement, all investment earnings on such funds shall be deemed not to be
available or on deposit.
 
(c)           On each Determination Date, Servicer shall calculate the amount
(the “Required Draw Amount”) by which the sum of the amounts specified in
clauses (i) through (xv) of Section 4.11(a) with respect to the related Transfer
Date exceeds the amount of Available Funds allocated with respect to the related
Monthly Period.  In the event that for any Transfer Date the Required Draw
Amount is greater than zero, Servicer shall give written notice to Trustee and
the Investor Holders of such positive Required Draw Amount on the related
Determination Date.  On the related Transfer Date, the Required Draw Amount, if
any, up to the Available Cash Collateral Amount, shall be withdrawn from the
Cash Collateral Account and distributed to fund any deficiency pursuant to
Section 4.11(a)(i) through (xv) (in the order of priority set forth in Section
4.11(a)).
 
(d)           If, after giving effect to all deposits to and withdrawals from
the Cash Collateral Account with respect to any Transfer Date, the amount on
deposit in the Cash Collateral Account exceeds the Required Cash Collateral
Amount, Trustee, acting in accordance with the instructions of Servicer, shall
withdraw an amount equal to such excess from the Cash Collateral Account, and
(i) deposit such amounts in the Spread Account, to the extent that the Spread
Account Amount is less than the Spread Account Cap and (ii) distribute such
amounts remaining after application pursuant to subsection 4.20(c) to the
Transferor.
 
(e)           On each Transfer Date, Available Funds for the related Monthly
Period, to the extent available for such purpose, will be deposited into the
Cash Collateral Account in accordance with Section 4.11(a)(xvi).  In addition,
the Transferor may, in its discretion, deposit additional amounts into the Cash
Collateral Account from time to time.
 
SECTION 4.18                        Transferor’s or Servicer’s Failure to Make a
Deposit or Payment.  If Servicer or Transferor fails to make, or give
instructions to make, any payment or deposit required to be made or given by
Servicer or Transferor, respectively, at the time specified in the Agreement
(including applicable grace periods), Trustee shall make such payment or deposit
from the Finance Charge Account, the Excess Funding Account, the Cash Collateral
Account, the Principal Account or the Distribution Account without instruction
from Servicer or Transferor.  Trustee shall be required to make any such
payment, deposit or withdrawal hereunder only to the extent that Trustee has
sufficient information to allow it to determine the amount thereof.  The Trustee
shall have no liability for failing to make a payment in the event it reasonably
believes it has insufficient information to allow it to determine the amount
thereof.  Servicer shall, upon request of Trustee, promptly provide Trustee with
all information necessary to allow Trustee to make such payment, deposit or
withdrawal.  Such funds or the proceeds of such withdrawal shall be applied by
Trustee in the manner in which such payment or deposit should have been made by
Transferor or Servicer, as the case may be.
 
SECTION 4.19                        Interchange.  On or prior to each
Determination Date, Transferor shall cause RPA Seller to notify Servicer of the
Account Interchange Amount (as defined in the
 

 
46

--------------------------------------------------------------------------------

 



Receivable Purchase Agreement).  The portion of the Account Interchange Amount
to be allocated to the Investor Holders for each Monthly Period (the “Investor
Interchange Amount”) shall be equal to the product of:
 
(a) the Account Interchange Amount (as defined in the Receivable Purchase
Agreement); and
 
(b) the Floating Allocation Percentage for such Monthly Period (or, if a Reset
Date occurs during such Monthly Period, the average Floating Allocation
Percentage for such Monthly Period determined as the quotient of the summation
of the Floating Allocation Percentages for all days during such Monthly Period,
divided by the number of days in such Monthly Period).
 
On each Transfer Date, Transferor shall pay to Servicer, and, unless the Target
Amount shall have been met pursuant to Section 4.7(d), Servicer shall deposit
into the Finance Charge Account, in immediately available funds, an amount equal
to the Investor Interchange Amount to be included as Collections of Finance
Charge Receivables allocable to the Investor Holders with respect to the related
Monthly Period.
 
SECTION 4.20                        Spread Account.  (a)  Not later than the
Closing Date, the Servicer shall establish and maintain with an Eligible
Institution, which shall initially be the Trustee, in the name of the Trustee,
on behalf of the Trust (the “Spread Account”) bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Class B Holders and the Transferor.  In the event that at any time the financial
institution holding the Spread Account shall fail to be an Eligible Institution,
the Servicer may direct the Spread Account to be moved to an Eligible
Institution and all funds on deposit in the Spread Account be transferred to
such new Spread Account at such Eligible Institution, whereupon such new Spread
Account shall constitute the Spread Account hereunder.  Except as otherwise
provided in this Agreement, the Class B Holders shall possess all right, title
and interest in all funds on deposit from time to time in the Spread Account and
in all proceeds thereof.  Except as otherwise provided in this Agreement, the
Spread Account shall be under the sole dominion and control of the Trustee, on
behalf of the Class B Holders and the Transferor.  On or prior to each
Incremental Funding, the Transferor shall deposit into the Spread Account an
amount equal to the excess, if any, of the Spread Account Cap (after giving
effect to the Incremental Funding to take place on such date) and the Spread
Account Amount on such date.
 
(b)           Funds on deposit in the Spread Account shall be invested at the
specific written direction of the Servicer in Eligible Investments; provided,
however, that  for purposes of the investment of funds on deposit in the Spread
Account, references in the definition of “Eligible Investments” to “highest
investment category” shall be modified to require a rating of not lower than
“A-2” in the case of Standard & Poor’s, “P-2” in the case of Moody’s or the
equivalent rating in the case of any other rating agency.  Funds on deposit in
the Spread Account on any Transfer Date, after giving effect to any withdrawals
from and deposits to the Spread Account on such Transfer Date, shall be invested
in such investments that will mature so that such funds will be available for
withdrawal on or prior to the following Transfer Date.  The holder of the Spread
Account shall maintain for the benefit of the Class B Holders and the Transferor
possession of the negotiable instruments or securities, if any, evidencing the
investment of funds in the Spread
 

 
47

--------------------------------------------------------------------------------

 



Account in Eligible Investments.  On each Transfer Date (but subject to Section
4.20(c)), the Investment Earnings, if any, accrued since the preceding Transfer
Date on funds on deposit in the Spread Account shall be paid to the Transferor
by the holder of the Spread Account and for purposes of determining the
availability of funds or the balance in the Spread Account for any reason under
this Agreement, all Investment Earnings shall be determined not to be available
or on deposit.
 
(c)           If, on any Transfer Date, the aggregate amount available for
distribution pursuant to Section 4.11(a)(vi) is less than the unpaid Class B
Monthly Interest, the Servicer shall direct the holder of the Spread Account to
withdraw the amount of such deficiency, up to the Spread Account Amount and, if
the Spread Account Amount is less than such deficiency, Investment Earnings
credited to the Spread Account, from the Spread Account and distribute such
amount to the Class B Holders.  If on the Amendment Closing Date or any Transfer
Date, after giving effect to all withdrawals from, and deposits to, the Spread
Account, the amount on deposit in the Spread Account (excluding Investment
Earnings) would exceed the Spread Account Cap then in effect, the Servicer shall
direct the holder of the Spread Account to release such excess to the
Transferor.  On the date on which all amounts payable to the Class B Holders
pursuant to the Class B Certificate Purchase Agreement have been paid in full,
the Servicer shall direct the holder of the Spread Account to withdraw all
amounts then remaining in the Spread Account (including Investment Earnings) and
pay such amounts to the Transferor.
 
SECTION 9.                           Article V of the Agreement.  Article V of
the Agreement shall read in its entirety as follows and shall be applicable only
to the Investor Holders:
 
ARTICLE V    DISTRIBUTIONS AND REPORTS TO INVESTOR HOLDERS
 
SECTION 5.1                          Distributions.  On each Distribution Date,
Refinancing Date and Optional Amortization Date Trustee shall distribute (in
accordance with the certificate delivered on or before the related Transfer Date
by Servicer to Trustee pursuant to Section 3.4), to each Investor Holder of
record on the immediately preceding Record Date (other than as provided in
Section 2.5 or Section 12.2 respecting a final distribution) such Investor
Holder’s portion (determined in accordance with Article IV and Section 4(b) of
this Series Supplement) of amounts on deposit in the Distribution Account.
Distributions of Investor Monthly Interest, Class A Non-Use Fee and Class A
Additional Amounts shall be made to each applicable Investor Holder in an amount
equal to the amount payable to each or, if less, the aggregate amount allocated
for such payment pursuant to Section 4.11(a).  Except as permitted by Section
4(b), all distributions with respect to principal shall be made on a pro rata
basis. All such payments shall be made by wire transfer of immediately available
funds, provided that the Paying Agent, not less than five Business Days prior to
the Record Date relating to the first distribution to such Investor Holder, has
been furnished with appropriate wiring instructions in writing.
 
SECTION 5.2                          Reports.
 
(a)           Monthly Series 2009-VFC1 Servicer’s Certificate. On or before each
Distribution Date, Trustee shall forward to each Investor Holder a statement
substantially in the form of Exhibit C prepared by Servicer, delivered to
Trustee.
 

 
48

--------------------------------------------------------------------------------

 



(b)           Annual Holders’ Tax Statement. On or before January 31 of each
calendar year, beginning with calendar year 2010, Trustee shall distribute to
each Person who at any time during the preceding calendar year was an Investor
Holder, a statement prepared by Servicer setting out the amount of interest and
principal distributed to such Investor Holder with respect to its Certificates,
during such preceding calendar year or the applicable portion thereof during
which such Person was an Investor Holder together with such other customary
information (consistent with the treatment of the Class A Certificates as debt)
as Servicer deems necessary or desirable to enable the Investor Holders to
prepare their tax returns. Such obligations of Trustee shall be deemed to have
been satisfied to the extent that substantially comparable information shall be
provided by Trustee pursuant to any requirements of the Internal Revenue Code.
 
SECTION 10.                          Early Amortization Events.  If any one of
the following events shall occur with respect to the Investor Certificates:
 
(a)           failure on the part of Transferor (i) to make any payment or
deposit required by the terms of (A) the Agreement, (B) this Series Supplement,
(C) the Certificate Purchase Agreements or (D) any Class A Fee Letter, on or
before the date occurring five days after the date such payment or deposit is
required to be made herein or therein or (ii) duly to observe or perform in any
material respect any covenants or agreements of Transferor set forth in the
Agreement, this Series Supplement, the Certificate Purchase Agreements or any
Class A Fee Letter, which failure (in the case of this clause (ii)) has a
material adverse effect on the Investor Holders (which determination shall be
made without reference to whether any funds are available from the Cash
Collateral Account) and which continues unremedied for a period of 30 days after
the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to Transferor by Trustee, or to Transferor and
Trustee by any Investor Holder and continues to affect materially and adversely
the interests of the Investor Holders for such period;
 
(b)           any representation or warranty made by Transferor in the Agreement
or this Series Supplement, or any information contained in an Account Schedule
required to be delivered by Transferor pursuant to Section 2.1 or 2.6, (i) shall
prove to have been incorrect in any material respect when made or when
delivered, which continues to be incorrect in any material respect for a period
of 30 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to Transferor by Trustee, or to
Transferor and Trustee by any Investor Holder, and (ii) as a result of which the
interests of the Investor Holders are materially and adversely affected (which
determination shall be made without reference to whether any funds are available
from the Cash Collateral Account) and continue to be materially and adversely
affected for such period; provided that an Early Amortization Event pursuant to
this Section 10(b) shall not be deemed to have occurred hereunder if Transferor
has accepted reassignment of the related Receivable, or all of such Receivables,
if applicable, during such period in accordance with the provisions of the
Agreement;
 
(c)           the average of the Excess Spread Percentages for any three
consecutive Monthly Periods is less than zero;
 

 
49

--------------------------------------------------------------------------------

 



(d)           Transferor shall fail to convey Receivables arising under
Additional Accounts, or Participations, to the Trust, as required by Section
2.8(b); provided that such failure shall not give rise to an Early Amortization
Event if, prior to the date on which such conveyance was required to be
completed, Transferor causes a reduction in the Invested Amount to occur, so
that, after giving effect to that reduction (i) the Transferor Amount is not
less than the Minimum Transferor Amount and (ii) the sum of the aggregate amount
of Principal Receivables plus amounts on deposit in the Excess Funding Account
is not less than the Required Principal Balance;
 
(e)           any Servicer Default shall occur;
 
(f)           the Invested Amount shall not be paid in full on the Scheduled
Final Payment Date or the Non-Renewing Purchaser Funded Amount shall not be paid
in full on the Non-Renewing Purchaser Scheduled Distribution Date;
 
(g)           as of any Determination Date, the average of the monthly payment
rates for that Determination Date and the preceding two Determination Dates is
less than 7.75%, where the “monthly payment rate” for any Determination Date
equals the percentage equivalent of a fraction (A) the numerator of which is the
aggregate Collections received during the related Monthly Period and (B) the
denominator of which is equal to the total Receivables held by the Trust at the
close of business for the Monthly Period immediately prior to such related
Monthly Period; provided that the monthly payment rates for the Determination
Dates related to the February 2009 and March 2009 Monthly Periods shall be
deemed to equal the “monthly payments rates” (calculated in accordance with the
Series 2005-VFC Supplement to the Agreement) related to the February 2009 and
March 2009 Monthly Periods;
 
(h)           the Pension Benefit Guaranty Corporation shall file notice of a
lien pursuant to Section 4068 of the Employee Retirement Income Security Act of
1974 with regard to any of the assets of Comenity, which lien shall secure a
liability in excess of $10,000,000 and shall not have been released within 40
days;
 
(i)           a default shall have occurred and be continuing under any
instrument or agreement evidencing or securing indebtedness for borrowed money
of Comenity in excess of $10,000,000 which default (i) is a default in payment
of any principal or interest on such indebtedness when due or within any
applicable grace period or (ii) shall have resulted in acceleration of the
maturity of such indebtedness;
 
(j)           a Change in Control has occurred; or
 
(k)           the Available Cash Collateral Amount shall be less than the
Required Cash Collateral Amount for three or more consecutive Monthly Periods
following any Monthly Period in which the Supplemental Cash Collateral Account
increases from zero to an amount greater than zero;
 
then, (x) in the case of any event described in Sections 10(a), (b), (e), (h),
(i) or (j) of this Series Supplement, after the applicable grace period set
forth in such Sections, either Trustee or the Majority Series Holders by notice
then given in writing to Transferor and Servicer (and to Trustee if given by the
Investor Holders) may declare that an early amortization event (an “Early
 

 
50

--------------------------------------------------------------------------------

 



Amortization Event”) has occurred as of the date of such notice, and (y) in the
case of any event described in Section 10(c), (d), (f), (g) or (k) of this
Series Supplement, an Early Amortization Event shall occur without any notice or
other action on the part of Trustee or the Investor Holders immediately upon the
occurrence of such event, unless such event shall be waived by the Investor
Holders.
 
SECTION 11.                          Series 2009-VFC1 Termination.  The right of
the Investor Holders to receive payments from the Trust will terminate on the
first Business Day following the Series 2009-VFC1 Termination Date.
 
SECTION 12.                          Periodic Finance Charges and Other
Fees.  Transferor hereby agrees that, except as otherwise required by any
Requirement of Law, or as is deemed by Transferor to be necessary in order for
Transferor to maintain its credit card business, based upon a good faith
assessment by Transferor, in its sole discretion, of the nature of the
competition in the credit card business, it shall not at any time reduce the
Periodic Finance Charges assessed on any Receivable or other fees on any Account
if, as a result of such reduction, Transferor’s reasonable expectation of the
Portfolio Yield as of such date would be less than the then Base Rate.
 
SECTION 13.                          Limitations on Addition of Approved
Portfolios.  Subject to Section 2.8, Transferor may designate additional
Approved Portfolios if on or prior to the Addition Date related to any Account
in such Approved Portfolio, (a) such designation shall be consented to in
writing by each Investor Holder and (b) Transferor shall have provided the
Investor Holders with an Officer’s Certificate certifying that the designation
of such Approved Portfolios, as of the related Addition Date (and after giving
effect to such designation) is not reasonably expected to cause an Early
Amortization Event.
 
SECTION 14.                          Counterparts.  This Series Supplement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original, but all of which counterparts shall together
constitute but one and the same instrument.
 
SECTION 15.                           Governing Law.  THIS SERIES SUPPLEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
 
SECTION 16.                           Additional Reports and Notices.  On each
Determination Date, Servicer shall provide copies of each Monthly Report to the
Investor Holders.  In addition, upon request by any Investor Holder, Servicer
shall make Daily Reports available at the office of Servicer for inspection by
such Investor Holder on the days specified in Section 3.4(a).  Promptly
following its receipt, Trustee shall provide copies to each Class A Holder of
each notice Trustee receives from the Class M Holders, the Class B Holders, the
Class C Holders or the Servicer (excluding Monthly Reports and Daily
Reports).  Items required to be delivered to Class A Holders pursuant to this
Section 16 shall be delivered to the address of such Class A Holder specified
for notices in the Class A Certificate Purchase Agreement.
 

 
51

--------------------------------------------------------------------------------

 



SECTION 17.                          Additional Provisions.  Notwithstanding
anything to the contrary in the Agreement, until the Series 2009-VFC1
Termination Date:
 
(a)           Trustee shall not agree to any extension of the 60 day periods
referred to in Section 2.5, 2.6 or 3.3;
 
(b)           Servicer shall, in connection with each designation of Removed
Accounts pursuant to Section 2.9(b), prepare and provide Trustee prior to the
transfer of such Removed Accounts, and Trustee shall forward to each Investor
Holder, a statement substantially in the form of Exhibit C for each of the three
Monthly Periods preceding such designation as if the Receivables in such Removed
Accounts never existed.
 
(c)           Without the consent of each Investor Holder (which consent shall
not be unreasonably withheld or delayed), Transferor shall not (i) engage in any
transaction described in Section 6.3(d) or 7.2, (ii) designate additional or
substitute Transferors or Credit Card Originators as permitted by Section 2.11
or 2.12, (iii) increase the percentage of Principal Receivables referred to in
the proviso to clause (f) of the definition of “Eligible Account”, (iv) purchase
any Investor Certificate (as defined in the Agreement) unless such Investor
Certificate is promptly retired, in accordance with the applicable Supplement,
(v) amend any Transaction Document in a manner that adversely affects the
Investor Holders, (vi) amend the Agreement to permit the addition of receivables
arising in VISA, MasterCard or any other type of open end revolving credit card
account other than those an Approved Portfolio as of the date hereof and (vii)
amend this Series Supplement.
 
(d)           Notwithstanding the provisions of Section 3.9(a), the deposits
into the Excess Funding Account required by the penultimate sentence of the
first grammatical paragraph of that Section shall be made not later than the
Business Day following the day on which the Transferor Amount falls below the
Specified Transferor Amount. Amounts deposited in the Excess Funding Account
pursuant to this Section 17(e) shall be deemed for all purposes of the Agreement
to have been deposited pursuant to such penultimate sentence.
 
(e)           Upon the occurrence of a Merchant Bankruptcy (other than with
respect to Service Merchandise), Comenity shall cause such Merchant to either
segregate or stop In-Store Payments until such time as the Credit Card
Processing Agreement of such Merchant is assumed by the trustee,
debtor-in-possession, receiver, custodian or other similar official in the
insolvency proceeding of that Merchant unless 100% of the Holders of Series
2009-VFC1 Certificateholders shall have consented to continuation of In-Store
Payments without the requirement to segregate such In-Store Payments.
 
(f)           Notwithstanding Section 4.4, during any Amortization Period for
any Series, Transferor may not apply Shared Principal Collections as principal
with respect to any Variable Interest (including Series 2009-VFC1), unless such
application of principal is made on any Transfer Date or related Distribution
Date in connection with the application of Shared Principal Collections pursuant
to Section 4.15 (and for purposes of such application pursuant to Section 4.15,
the Principal Shortfall for any Variable Interest shall not include amounts
required for any optional amortization amount).
 

 
52

--------------------------------------------------------------------------------

 



(g)           The Additional Minimum Transferor Amount is hereby specified as an
additional amount to be considered part of the Minimum Transferor Amount
pursuant to clause (b) of the definition of Minimum Transferor Amount.
 
(h)           The Transferor shall deposit into the Collection Account all
amounts received from Comenity on account of merchant fees and discounts
relating to the Accounts on the date received from Comenity.  Such amount shall
be treated as Collections of Finance Charge Receivables and allocated in
accordance with Article IV.
 
SECTION 18.                        Amendments to the Agreement.  Section
6.3(b)(iv) of the Agreement shall read in its entirety as follows “(iv) the
Rating Agency Condition shall have been satisfied with respect to such
issuance;”.
 
SECTION 19.                         No Petition.  Servicer, Transferor (with
respect to the Trust only) and Trustee, by entering into this Series Supplement,
and each Holder, by accepting a Series 2009-VFC1 Certificate, hereby covenant
and agree that they will not at any time institute against the Trust, or join in
any institution against the Trust or the Transferor of, any bankruptcy
proceedings under any United States Federal or state bankruptcy or similar law
in connection with any obligations relating to the Investor Holders, the
Agreement or this Series Supplement.
 
SECTION 20.                          GAAP Sale.  The parties hereto intend the
transfers of Receivables under the Agreement to be treated as a sale, and not a
secured borrowing, for accounting purposes.
 
SECTION 21.                          Consents.  Comenity, in its capacity as
Class M Holder and Class B Holder, and WFN Credit Company, LLC, in its capacity
as Class C Holder, each, by executing this agreement, consents to (a) an
increase in the Class M Maximum Funded Amount, Class B Maximum Funded Amount and
Class C Maximum Funded Amount, as applicable, and (b) the execution of this
Series Supplement.
 

 
53

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Transferor, Servicer and Trustee have caused this Series
Supplement to be duly executed by their respective officers as of the day and
year first above written.
 
WFN CREDIT COMPANY, LLC, as Transferor





By:   /s/ Ronald C. Reed                                                    
Name:  Ronald C. Reed
Title:     Vice President and Treasurer
 




COMENITY BANK, as Servicer





By:   /s/ John J.
Coane                                                                         
Name:   John J. Coane
Title:    President
 




DEUTSCHE BANK TRUST COMPANY
AMERICAS, not in its individual capacity, but
solely as Trustee





By:   /s/ Louis
Bodi                                                                         
Name:  Louis Bodi
Title:  Vice President





By:   /s/ Sue
Kim                                                                         
Name:  Sue Kim
Title:  Assistant Vice President





S-1
 
 

--------------------------------------------------------------------------------

 



Acknowledged and consented to as to Section 21 of this Series Supplement in its
capacity as Class A Holder, as Class M Holder, as Class B Holder and as Class C
Holder.




WFN CREDIT COMPANY, LLC, as Class C Holder





By:   /s/ Ronald C.
Reed                                                                         
Name:  Ronald C. Reed
Title:  Vice President and Treasurer
 




COMENITY BANK, as Class M Holder and as Class B Holder





By:   /s/ John J.
Coane                                                                         
Name:  John J. Coane
Title:  President

 
 
S-2
 

--------------------------------------------------------------------------------